 



Exhibit 10.1
 
Credit Agreement
dated as of September 29, 2006
among
Alliance Data Systems Corporation,
as Borrower,
The Guarantors Party Hereto,
The Banks Party Hereto,
Bank of Montreal,
as Letter of Credit Issuer,
and
Bank of Montreal,
as Administrative Agent
 
BMO Capital Markets,
and
SunTrust Capital Markets, Inc.
as Co-Lead Arrangers,
BMO Capital Markets,
as Sole Book Runner,
and
SunTrust Bank
as Syndication Agent, and
JPMorgan Chase Bank, N.A.,
Bank of America, N.A.,
Barclays Bank PLC,
and
Union Bank of California, N.A.
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Article 1
  Definitions     1  
 
           
Section 1.1
  Definitions     1  
Section 1.2.
  Accounting Terms and Determinations     19  
Section 1.3.
  Types of Borrowings     19  
 
           
Article 2
  The Credits     19  
 
           
Section 2.1.
  Commitments to Lend     19  
Section 2.2.
  Notice of Borrowing     22  
Section 2.3.
  Notice to Banks Funding of Loans     22  
Section 2.4.
  Evidence of Indebtedness     23  
Section 2.5.
  Maturity of Loans     24  
Section 2.6.
  Interest Rates     24  
Section 2.7.
  Fees     25  
Section 2.8.
  Termination or Reduction of Commitments     26  
Section 2.9.
  Method of Electing Interest Rates for Loans     27  
Section 2.10.
  Optional Prepayments     28  
Section 2.11.
  Mandatory Prepayments     28  
Section 2.12.
  General Provisions as to Payments     29  
Section 2.13.
  Funding Losses     30  
Section 2.14.
  Computation of Interest and Fees     30  
Section 2.15.
  Regulation D Compensation     31  
Section 2.16.
  Increase in Commitments     31  
 
           
Article 2A
  Letters of Credit     32  
 
           
Section 2A.1.
  Letters of Credit     32  
Section 2A.2.
  Minimum Stated Amount     34  
Section 2A.3.
  Letter of Credit Requests; Notices of Issuance; Reports     34  
Section 2A.4.
  Agreement to Repay Letter of Credit Drawings     34  
Section 2A.5.
  Letter of Credit Participations     35    
Section 2A.6.
  Increased Costs     37    
 
           
Article 3
  Conditions     38  
 
           
Section 3.1.
  Initial Borrowing     38  
Section 3.2.
  Each Borrowing     39  
 
           
Article 4
  Representations and Warranties     40  
 
           
Section 4.1.
  Existence and Power     40  
Section 4.2.
  Corporate and Governmental Authorization; No Contravention     40  
Section 4.3.
  Binding Effect     40  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 4.4.
  Financial Information     40  
Section 4.5.
  Litigation     41  
Section 4.6.
  Compliance with ERISA     41  
Section 4.7.
  Environmental Matters     42  
Section 4.8.
  Taxes     42  
Section 4.9.
  Subsidiaries     43  
Section 4.10.
  Investment Company     43  
Section 4.11.
  Full Disclosure     43  
 
           
Article 5
  Covenants     43  
 
           
Section 5.1.
  Information     43  
Section 5.2.
  Payment of Obligations     46  
Section 5.3.
  Maintenance of Property; Insurance     46  
Section 5.4.
  Conduct of Business and Maintenance of Existence     46  
Section 5.5.
  Compliance with Laws     47  
Section 5.6.
  Inspection of Property, Books and Records     47  
Section 5.7.
  Mergers and Sales of Assets     47  
Section 5.8.
  Use of Proceeds     47  
Section 5.9.
  Negative Pledge     48  
Section 5.10.
  End of Fiscal Years and Fiscal Quarters     49  
Section 5.11.
  Maximum Total Capitalization Ratio     49  
Section 5.12.
  Senior Leverage Ratio     49  
Section 5.13.
  Interest Coverage Ratio     49  
Section 5.14.
  Delinquency Ratio     49  
Section 5.15.
  Debt Limitation     49  
Section 5.16
  Capitalization of Insured Subsidiaries     50  
Section 5.17.
  Restricted Payments; Required Dividends     50  
Section 5.18.
  Equity Ownership, Limitation On Creation Of Subsidiaries     51  
Section 5.19.
  Change Of Business     51  
Section 5.20.
  Limitation On Issuance Of Capital Stock     51  
Section 5.21.
  Investments; Restricted Acquisition     51  
Section 5.22.
  No Restrictions     53  
Section 5.23.
  Guarantors     54  
 
           
Article 6
  Defaults     54  
 
           
Section 6.1.
  Events of Default     54  
Section 6.2.
  Notice of Default     57  
 
           
Article 7
  The Agent     57  
Section 7.1.
  Appointment and Authorization     57  
Section 7.2.
  Administrative Agent and Affiliates     57  
Section 7.3.
  Action By Administrative Agent     57  
Section 7.4.
  Consultation with Experts     57  
Section 7.5.
  Liability of Administrative Agent     58  
Section 7.6.
  Indemnification     58  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 7.7.
  Credit Decision     58  
Section 7.8.
  Successor Administrative Agent     58  
 
           
Article 8
  Change in Circumstances     59  
 
           
Section 8.1.
  Basis for Determining Interest Rate Inaccurate or Unfair     59  
Section 8.2.
  Illegality     59  
Section 8.3.
  Increased Cost and Reduced Return     60  
Section 8.4.
  Taxes     61  
Section 8.5.
  Base Rate Loans Substituted for Affected Fixed Rate Loans     63  
Section 8.6.
  Limitations on Reimbursement     63  
 
           
Article 9
  Performance and Payment Guaranty     64  
 
           
Section 9.1.
  Unconditional and Irrevocable Guaranty     64  
Section 9.2.
  Enforcement     65  
Section 9.3.
  Obligations Absolute     65  
Section 9.4.
  Waiver     66  
Section 9.5.
  Subrogation     66  
Section 9.6.
  Survival     66  
Section 9.7.
  Guarantors’ Consent to Assigns     66  
Section 9.8.
  Continuing Agreement     67  
Section 9.9.
  Entire Agreement     67  
Section 9.10.
  Application     67  
 
           
Article 10
  Miscellaneous     67  
 
           
Section 10.1.
  Notices     67  
Section 10.2.
  No Waivers     67  
Section 10.3.
  Expenses; Indemnification     67  
Section 10.4.
  Sharing of Set-Offs     68  
Section 10.5.
  Amendment or Waiver, etc     68  
Section 10.6.
  Successors and Assigns     69  
Section 10.7.
  Collateral     71  
Section 10.8.
  Governing Law; Submission to Jurisdiction     71  
Section 10.9.
  Counterparts; Integration; Effectiveness     72  
Section 10.10.
  Waiver of Jury Trial     72  
Section 10.11.
  Limitation on Interest     73  
Section 10.12.
  Currency Equivalent Generally     73  
Section 10.13.
  USA Patriot Act     74  
Section 10.14.
  Confidentiality     74  

-iii-



--------------------------------------------------------------------------------



 



         
Schedule I
  —   Commitments
Schedule II
  —   Investment Plan
Schedule 2A.1
  —   Existing Letters of Credit
Schedule 5.9
  —   Existing Liens
Schedule 5.21
  —   Intercompany Investment Commitments
 
       
Appendix I
  —   Pricing Schedule
 
       
Exhibit A
  —   Form of Assignment and Assumption Agreement
Exhibit B-1
  —   Form of Revolving Note
Exhibit B-2
  —   Form of Swing Note
Exhibit C
  —   Form of Guarantor Supplement
Exhibit D
  —   Form of Commitment Amount Increase Request

-iv-



--------------------------------------------------------------------------------



 



     This Credit Agreement, dated as of September 29, 2006, is entered into by
and among Alliance Data Systems Corporation, a Delaware corporation (the
“Borrower”), the Guarantors from time to time party hereto, the Banks from time
to time party hereto, Bank of Montreal, as Letter of Credit Issuer, and Bank of
Montreal, as Administrative Agent.
     Whereas, the Borrower has requested that the Banks provide a credit
facility to the Borrower on the terms and conditions set forth in this
Agreement;
     Now, Therefore, the parties hereto agree as follows:
Article 1
Definitions
     Section 1.1 Definitions. The following terms, as used herein, have the
following meanings:
     “Act” has the meaning set forth in Section 10.13.
     “Administrative Agent” means Bank of Montreal in its capacity as agent for
the Banks hereunder, and its successors in such capacity.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “ADSI” means ADS Alliance Data Systems, Inc., a Delaware corporation.
     “Affected Loans” has the meaning set forth in Section 2.11(c).
     “Affiliate” means (i) any Person that directly, or indirectly through one
or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person (other than the Borrower or a Subsidiary thereof) which is
controlled by or is under common control with a Controlling Person. As used
herein, the term “control” means possession, directly or indirectly, of the
power to vote 10% or more of any class of voting securities of a Person or to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. The
Affiliates of a Person shall include any officer or director of such Person.
     “Agreement” means this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
renewed or refinanced from time to time.
     “Annual Measurement Period” has the meaning set forth in Section 5.17(a).

 



--------------------------------------------------------------------------------



 



     “Applicable Facility Fee Percentage” means a rate per annum equal to the
applicable rate specified in the pricing schedule attached hereto as Appendix 1.
     “Applicable Lending Office” means, with respect to any Bank, (i) in the
case of its U.S. Dollar Loans and Canadian Dollar Loans, its Domestic Lending
Office, and (ii) in the case of its Euro-Dollar Loans and Euro-Canadian Dollar
Loans, its Euro-Dollar Lending Office.
     “Assignment and Assumption Agreement” means an appropriately completed
Assignment and Assumption Agreement in the form of Exhibit A hereto.
     “Bank” means each bank listed on the signature pages hereof, each Assignee
which becomes a Bank pursuant to Section 10.6(c), and their respective
successors.
     “Bankruptcy Code” has the meaning set forth in Section 9.3.
     “Base Rate” means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day.
     “Base Rate Loan” means a Loan which bears interest at the Base Rate
pursuant to the provisions of Articles 2 or 8 hereof.
     “Base Rate Margin” means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix 1.
     “Beneficiaries” has the meaning set forth in Section 9.1.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” has the meaning provided in the first paragraph of this
Agreement.
     “Borrowing” has the meaning set forth in Section 1.3.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized by law to close and,
if the applicable Business Day relates to an advance or continuation of, or
conversion into, or payment of, a Euro-Dollar Loan or Euro-Canadian Dollar Loan,
on which commercial banks are open for international business (including dealing
in U.S. Dollar or Canadian Dollar deposits, as the case may be) in London,
England.
     “Canadian Base Rate” means, for any day, the greater of: (i) the floating
annual rate of interest established by the Administrative Agent from time to
time as the reference rate it will use to determine rates of interest on
Canadian Dollar loans to customers in the United States and designated as its
prime rate, as in effect on such day (it being acknowledged and agreed that such

-2-



--------------------------------------------------------------------------------



 



rate may not be the Administrative Agents’ best or lowest rate); and (ii) the
CDOR Rate applicable on such day plus 1.0%.
     “Canadian Base Rate Loan” means a Loan which bears interest at the Canadian
Base Rate pursuant to the provisions of Articles 2 or 8 hereof.
     “Canadian Base Rate Margin” means a percentage per annum equal to the
applicable percentage specified in the pricing schedule attached hereto as
Appendix 1.
     “Canadian Dollar Loans” means and includes each Loan denominated in
Canadian Dollars.
     “Canadian Dollars” and “Cdn$” each mean the lawful currency of Canada.
     “Canadian Scheme License” means the Amended and Restated License to Use and
Exploit the Air Miles Scheme in Canada, made as of July 24, 1998, between Air
Miles International Trading B.V. and Loyalty Management, as such may be amended
from time to time.
     “Canadian Trademark License” means the Amended and Restated License to Use
the Air Miles Trade Marks in Canada, dated July 24, 1998, between Air Miles
International Holdings N.V. and Loyalty Management, as such may be amended from
time to time.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of a partnership, partnership interests (whether general or
limited), (c) in the case of a limited liability company, membership interests
and (d) any other interest or participation in a Person that confers on the
holder the right to receive a share of the profits and losses of, or
distributions of assets of, such Person.
     “CDOR Rate” means on any day the annual rate of interest which is the rate
determined as being the arithmetic average of the quotations of all institutions
listed in respect of the “BA 1 Month” Rate for Canadian Dollar denominated
bankers’ acceptances displayed and identified as such on the “Reuters Screen
CDOR Page” (as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time) as of 10:00 a.m.
Toronto, Ontario local time on such day and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto, Ontario local time to reflect any
error in a posted rate of interest or in the posted average annual rate of
interest); and if such rates are not available on the Reuters Screen CDOR Page
on any particular day, then the CDOR Rate on that day shall be calculated as the
30 day rate applicable to Canadian Dollar denominated bankers’ acceptances
quoted by the Administrative Agent as of 10:00 a.m. Toronto, Ontario local time
on such day; or if such day is

-3-



--------------------------------------------------------------------------------



 



not a Business Day, then as quoted by the Administrative Agent on the
immediately preceding Business Day.
     “Change of Control” means the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) at any time of beneficial ownership of 30% or more of the
outstanding Voting Stock of the Borrower on a fully-diluted basis, other than
acquisitions of such interests by the Welsh, Carson, Anderson & Stowe
Partnerships or The Limited; provided, that common stock owned by employees
(either individually or through employee stock ownership or other stock based
benefit plans) of the Borrower and its Subsidiaries shall not be included in the
calculation of ownership interests for purposes of this definition or any
“change of control.”
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the Effective Date and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.
     “Commitment” means, (i) with respect to each Bank listed on the signature
pages hereof, the amount set forth opposite its name on Schedule I hereto under
the heading “Commitment,” (ii) with respect to each assignee that becomes a Bank
pursuant to Section 10.6(c), the amount of the Commitment thereby assumed by it,
and (iii) with respect to any Bank that becomes a “Bank” pursuant to
Section 2.16, the amount of such Bank’s Commitment set forth in the applicable
Commitment Amount Increase Request, in each case as such amount may be increased
pursuant to Section 2.16, increased or reduced from time to time pursuant to
Section 10.6(c) or reduced from time to time pursuant to Section 2.8.
     “Commitment Amount Increase” has the meaning set forth in Section 2.16.
     “Commitment Amount Increase Request” means a Commitment Amount Increase
Request in the form of Exhibit D.
     “Consolidated Capital Expenditures” of any Person means, for any period,
the additions to property, plant and equipment and other capital expenditures of
such Person and its Consolidated Subsidiaries for such period, as the same are
or would be set forth in a consolidated statement of cash flows of such Person
and its Consolidated Subsidiaries for such period.
     “Consolidated Debt” of any Person means, at any date, the Debt of such
Person and its Consolidated Subsidiaries, determined on a consolidated basis as
of such date.
     “Consolidated EBIT” means, for any period, the sum of Consolidated Net
Income for such period, plus, to the extent deducted in determining such
Consolidated Net Income, (i) Consolidated Interest Expense and (ii) federal,
state, local and foreign income, value added and similar taxes. If, during the
period for which Consolidated EBIT is being calculated, the Borrower or any
Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause such
Person to become a Subsidiary; (ii) acquired all or substantially all of the
assets or operations, division or line of business of a Person; (iii) disposed
of sufficient Capital Stock of a Subsidiary

-4-



--------------------------------------------------------------------------------



 



to cause such Subsidiary to cease to be a Subsidiary; or (iv) disposed of all or
substantially all of the assets or operations of a Subsidiary, Consolidated EBIT
shall be calculated after giving pro forma effect thereto as if such acquisition
or disposition had occurred on the first day of such period.
     “Consolidated Interest Expense” means, for any period, the total interest
expense paid on Debt of the Borrower and its Subsidiaries (including the
interest component of Capital Leases) for such period, determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Income” of any Person means, for any fiscal period, the
net income of such Person and its Consolidated Subsidiaries, determined on a
consolidated basis for such period, exclusive of the effect of any extraordinary
or other nonrecurring gain and loss and excluding all non-cash adjustments;
provided that any cash payment made (or received) with respect to any such
non-cash charge, expense or loss shall be subtracted (added) in computing
Consolidated Net Income during the period in which such cash payment is made (or
received).
     “Consolidated Net Worth” of any Person means at any date the consolidated
stockholders’ equity of such Person and its Consolidated Subsidiaries.
     “Consolidated Operating EBITDA” means, for any period, the sum of
Consolidated EBIT for such period, plus, to the extent deducted in determining
Consolidated Net Income, (i) depreciation and amortization expense, including
amortization of goodwill and other intangible assets and (ii) the amount of any
change in the Deferred Revenue Account from the beginning of such period to the
last day of such period, less (iii) the amount of any change in the Restricted
Cash Account from the beginning of such period to the last day of such period.
If, during the period for which Consolidated Operating EBITDA is being
calculated, the Borrower or any Subsidiary has (i) acquired sufficient Capital
Stock of a Person to cause such Person to become a Subsidiary; (ii) acquired all
or substantially all of the assets or operations, division or line of business
of a Person; (iii) disposed of sufficient Capital Stock of a Subsidiary to cause
such Subsidiary to cease to be a Subsidiary; or (iv) disposed or all or
substantially all of the assets or operations of a Subsidiary, Consolidated
Operation EBITDA shall be calculated after giving pro forma effect thereto as if
such acquisition or disposition had occurred on the first day of such period.
     “Consolidated Subsidiary” of any Person means, at any date, any Subsidiary
or other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.
     “Consolidated Total Assets” of any Person means total assets of such Person
and its Subsidiaries, determined on a consolidated basis in accordance with
generally accepted accounting principles less any amount of assets reflected
therein to the extent that they have been sold or pledged pursuant to a
Qualified Securitization Transaction that are or may be reflected as Debt on a
balance sheet of such Person.
     “Credit Document” means this Agreement, the Notes and each other document
(including any additional guarantees) executed or delivered in connection
herewith or therewith.

-5-



--------------------------------------------------------------------------------



 



     “Credit Party” shall mean the Borrower and each Guarantor.
     “Debt” of any Person means at any date, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
non-contingent obligations (and, for purposes of Section 5.9, Section 5.15 and
the definitions of “Material Debt” and “Material Financial Obligations,” all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (vi) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person, (vii) all Debt of others Guaranteed by
such Person, but excluding any Qualifying Deposits and (viii) Redeemable Stock
of the Borrower or any of its Subsidiaries, valued at the amount of all
obligations with respect to the redemption or repurchase thereof or the
applicable liquidation preference. Notwithstanding the foregoing, there shall be
excluded from Debt of any Person any obligations of such Person under a
Qualified Securitization Transaction that are or may be reflected as Debt on a
balance sheet of such Person.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Deferred Revenue Account” means the account on the consolidating balance
sheet of the Borrower associated solely with the change in revenue recognition
by Loyalty Management as required by the Securities and Exchange Commission of
the United States of America.
     “Delinquency Ratio” means, for any calendar month, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate amount of
all Managed Receivables the minimum payments on which are more than 90 days
contractually overdue and (b) the denominator of which is all Managed
Receivables, in each case determined as of the last day of such calendar month.
     “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions), any transaction whose value is derived from another
asset or security, or any combination of the foregoing transactions.
     “Dollars” and “$” means freely transferable lawful money of the United
States of America.

-6-



--------------------------------------------------------------------------------



 



     “Domestic Lending Office” means, as to each Bank, its office identified as
such on its Administrative Questionnaire or such other office as such Bank may
hereafter designate as its Domestic Lending Office by notice to the Borrower and
the Administrative Agent, which office shall be located in the United States.
     “Domestic Subsidiary” means any Subsidiary of the Borrower incorporated or
organized in the United States or any state or territory thereof.
     “Effective Date” means September 29, 2006.
     “Eligible Transferee” means and includes a commercial bank, insurance
company, financial institution, fund or other Person (other than a natural
person) which regularly purchases interests in loans or extensions of credit of
the types made pursuant to this Agreement, any other Person (other than a
natural person) which would constitute a “qualified institutional buyer” within
the meaning of Rule 144A under the Securities Act as in effect on the Effective
Date or other “accredited investor” (other than a natural person) (as defined in
Regulation D of the Securities Act).
     “Environmental Laws” means any and all federal, state, provincial, local
and foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
the environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
cleanup or other remediation thereof.
     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” of any Person means such Person, any Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Code.
     “Euro-Canadian Dollar Loan” means a Loan which bears interest at a
Euro-Canadian Dollar Rate.
     “Euro-Canadian Dollar Margin” means a percentage per annum equal to the
applicable percentage specified in the pricing schedule attached hereto as
Appendix 1.
     “Euro-Canadian Dollar Rate” means a rate of interest determined pursuant to
Section 2.6(d) on the basis of the London Interbank Offered Rate.

-7-



--------------------------------------------------------------------------------



 



     “Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate identified as such on the signature pages hereto or such other office,
branch or affiliate of such Bank as it may hereafter designate as its
Euro-Dollar Lending Office by notice to the Borrower and the Administrative
Agent.
     “Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar
Rate or (ii) an overdue amount which was a Euro-Dollar Loan immediately before
it became overdue.
     “Euro-Dollar Margin” means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix 1.
     “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.6(b) on the basis of the London Interbank Offered Rate.
     “Event of Default” has the meaning set forth in Section 6.1.
     “Existing Credit Agreements” means that certain (i) Credit Agreement
(364-Day) dated as of April 10, 2003, by and among the Borrower, the guarantors
from time to time party thereto, the financial institutions from time to time
party thereto, and Harris, N.A., as Administrative Agent for such financial
institutions, as the same has been amended, modified or supplemented, (ii)
Credit Agreement (3-Year) dated as of April 10, 2003, by and among the Borrower,
the guarantors from time to time party thereto, the financial institutions from
time to time party thereto, and Harris N.A., as Administrative Agent and Letter
of Credit Issuer for such financial institutions, as the same has been amended,
modified, or supplemented and (iii) Credit Agreement (Canadian) dated as of
April 10, 2003, by and among Loyalty Management, the guarantors from time to
time party thereto, the financial institutions from time to time party thereto
and Harris N.A., as Administrative Agent for such financial institutions, as the
same has been amended, modified or supplemented.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
     “Foreign Pension Plan” means any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a

-8-



--------------------------------------------------------------------------------



 



deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
     “Foreign Subsidiary” means each Subsidiary of the Borrower other than a
Domestic Subsidiary.
     “Fronting Fee” has the meaning set forth in Section 2.7(c).
     “GAAP” has the meaning set forth in Section 1.2.
     “Granting Bank” has the meaning set forth in Section 10.6(e).
     “Guaranteed Obligations” has the meaning set forth in Section 9.1.
     “Guarantor” means each direct and indirect Material Domestic Subsidiary of
the Borrower that becomes a Guarantor from time to time after the Effective Date
pursuant to Section 5.23.
     “Guarantor Supplement” means an appropriately completed Guarantor
Supplement substantially in the form of Exhibit C hereto.
     “Guaranty” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof to protect such holder against loss in respect thereof (in whole or in
part), provided, that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guaranty”
used as a verb has a corresponding meaning.
     “Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.
     “Indemnitee” has the meaning set forth in Section 10.3(b).

-9-



--------------------------------------------------------------------------------



 



     “Insured Subsidiary” means a Subsidiary of the Borrower which is an
“insured depository institution” under and as defined in the U.S. Federal
Deposit Insurance Act (12 U.S.C. 1813(c)(2)) or any successor statute.
     “Intellectual Property” has the meaning set forth in Section 4.12.
     “Intercompany Note” means a promissory note made by the Borrower or any
Subsidiary payable to the order of the Borrower or any of its Subsidiaries.
     “Interest Coverage Ratio” of any Person means, for any period, the ratio of
Consolidated Operating EBITDA of such Person for such period to Consolidated
Interest Expense of such Person for such period.
     “Interest Period” means with respect to each Euro-Dollar Loan or
Euro-Canadian Dollar Loan, the period commencing on the date of borrowing
specified in the applicable Notice of Borrowing or on the date specified in the
applicable Notice of Interest Period Election and ending one, two, three or six
months thereafter, as the Borrower may elect in the applicable notice; provided
that:
     (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
     (iii) any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date (unless such date is not a Business Day, in which
case such Interest Period shall end on the latest Business Day to occur prior to
the Maturity Date).
     “Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guaranty, time deposit or otherwise (but
not including any demand deposit).
     “L/C Participant” has the meaning set forth in Section 2A.5.
     “L/C Supportable Obligations” means and includes obligations of the
Borrower or its Subsidiaries incurred in the ordinary course of business as are
reasonably acceptable to the Administrative Agent and the respective Letter of
Credit Issuer and otherwise permitted to exist pursuant to the terms of this
Agreement.
     “Letter of Credit” has the meaning set forth in Section 2A.1(a).

-10-



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment” means U.S. $50,000,000, as the same may be
reduced from time to time pursuant to Section 2.8.
     “Letter of Credit Fee” has the meaning set forth in Section 2.7(b).
     “Letter of Credit Issuer” means the Administrative Agent (or any of its
affiliates) in its individual capacity and any Bank which at the request of the
Borrower and with the consent of the Administrative Agent (in the Administrative
Agent’s reasonable discretion) agrees, in such Bank’s sole discretion, to become
a Letter of Credit Issuer for the purpose of issuing Letters of Credit. The
Letter of Credit Issuer on the Effective Date is the Administrative Agent (and
its affiliate Harris N.A.) in its individual capacity.
     “Letter of Credit Outstandings” means, at any time, the sum of, without
duplication, (i) the aggregate U.S. Dollar Equivalent of the Stated Amount of
all outstanding Letters of Credit and (ii) the aggregate U.S. Dollar Equivalent
of all Unpaid Drawings in respect of all Letters of Credit.
     “Letter of Credit Request” has the meaning set forth in Section 2A.3(a).
     “License Agreements” means the Canadian Trademark License, the US Trademark
License, the Canadian Scheme License, and the US Scheme License.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, hypothec, security interest or encumbrance of any kind, or any other
type of preferential arrangement that has the practical effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Subsidiary shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
     “Loan” means a loan made by a Bank pursuant to Section 2.1; provided, that
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Period Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
     “London Interbank Offered Rate” means, for any Interest Period, (a) with
respect to any Euro-Dollar Loan, either (i) the rate per annum (rounded upward,
if necessary, to the next higher 1/100th of 1%) for deposits in Dollars for a
period equal to such Interest Period, which appears on Telerate Page 3750 (or
any successor page) as of 11:00 a.m. (London, England time) on the day two
Business Days before the commencement of such Interest Period or (ii) if the
rate in clause (i) of this definition is not shown for any particular day, the
rate per annum (rounded upward, if necessary, to the next higher 1/100th of 1%)
at which deposits in U.S. Dollars are offered to the Administrative Agent in the
London interbank market at approximately 11:00 a.m. (London, England time) two
Business Days before the first day of such Interest Period in an amount
approximately equal to the principal amount of the Euro-Dollar Loans of the
Administrative Agent to which such Interest Period is to apply and for a period
of time

-11-



--------------------------------------------------------------------------------



 



comparable to such Interest Period and (b) with respect to any Euro-Canadian
Dollar Loan, either (i) the rate per annum shown on “LIBOR 02 Page” (or any
substitute therefor) of Reuters Monitor Money Rates Service or, if such LIBOR 02
Page is not available, at the rate per annum shown on page 3740 of the Telerate
screen (or any successor page) as the composite offered rate for deposits in
Canadian Dollars in the interbank Euro-Canadian Dollar market with a period
comparable to the Interest Period for such Euro-Canadian Dollar Loan as at
11:00 a.m. (London, England time) two Business Days prior to the first day of
such Interest Period or (ii) if the rate in clause (i) of this definition is not
shown for any particular day, the average interest rate per annum (rounded
upwards if necessary to the next 1/100th of 1%) offered to the Administrative
Agent in the interbank Euro-Canadian Dollar market for Canadian Dollar deposits,
for delivery in immediately available funds on the first day of such Interest
Period, of amounts comparable to the principal amount of the Euro-Canadian
Dollar Loan to which such rate is to apply with maturities comparable to the
Interest Period for which such rate will apply as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period.
     “Loyalty Management” means Loyalty Management Group Canada Inc., an Ontario
corporation.
     “Managed Receivables” of any Person means for any date all credit card
receivables originated by such Person as of such date regardless of whether such
credit card receivables are determined, with respect to such Person’s financial
statements, to be “on-balance sheet” or “off-balance sheet.”
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the business, financial condition or operations of
the Borrower and its Consolidated Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower and the Guarantors to perform their
material obligations under the Credit Documents or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Credit
Parties of the Credit Documents or the material rights and remedies of the
Administrative Agent and the Banks thereunder.
     “Material Asset” means an asset or assets having a fair market value in
excess of $25,000,000.
     “Material Debt” means Debt (other than the Loans hereunder) (i) of a Person
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding U.S.
$25,000,000 and (ii) under the Note Purchase Agreement.
     “Material Domestic Subsidiary” means each Domestic Subsidiary that is a
Material Subsidiary.
     “Material Financial Obligations” of any Person means a principal or face
amount of Debt and/or payment or collateralization obligations in respect of
Derivatives Obligations of

-12-



--------------------------------------------------------------------------------



 



such Person and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate U.S. $25,000,000.
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of U.S. $25,000,000.
     “Material Subsidiary” means each direct or indirect Subsidiary which
(i) owned as of the end of the most recently completed fiscal quarter (or, in
the case of an acquired Subsidiary, on a pro forma basis would have owned)
assets that represent in excess of 10% of the Consolidated Total Assets of the
Borrower as of the end of such fiscal quarter or (ii) generated (or, in the case
of an acquired Subsidiary, on a pro forma basis would have generated) annual
revenues in excess of 10% of the consolidated total revenues for the Borrower
and its Consolidated Subsidiaries for the most recently completed fiscal year.
     “Maturity Date” means September 29, 2011.
     “Maximum Annual Amount” is defined in Section 5.17(a).
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
     “Note” has the meaning set forth in Section 2.4(d).
     “Note Purchase Agreement” means the Note Purchase Agreement dated as of
May 1, 2006 among the Borrower and the Purchasers from time to time party
thereto relating to the sale by the Borrower of its $250,000,000 6.00% Senior
Notes, Series A, due May 16, 2009 and its $250,000,000 6.14% Senior Notes,
Series B, due May 16, 2011, as the same may be amended, modified, supplemented,
replaced or refinanced from time to time.
     “Notice of Borrowing” has the meaning set forth in Section 2.2.
     “Notice of Interest Period Election” has the meaning set forth in
Section 2.9.
     “Obligations” means (i) all amounts owing to the Administrative Agent or
any Bank pursuant to the terms of this Agreement or any other Credit Document
and (ii) so long as there are amounts owing under clause (i), Derivatives
Obligations from time to time owed to a Person that, at the time of incurrence
thereof, was a Bank or an Affiliate of a Bank.
     “Original Currency” has the meaning set forth in Section 10.8(b).
     “Original Dollar Amount” means (i) the amount of any Obligation denominated
in U.S. Dollars, (ii) in relation to any Euro-Canadian Dollar Loan, the U.S.
Dollar Equivalent of

-13-



--------------------------------------------------------------------------------



 



such Loan on the first day of its Interest Period and (iii) in relation to any
Canadian Base Rate Loan, the U.S. Equivalent of such Loan on the day such
determination is required.
     “Other Currency” has the meaning set forth in Section 10.8(b).
     “Other Taxes” has the meaning set forth in Section 8.4(a).
     “Parent” means, with respect to any Bank, any Person controlling such Bank.
     “Participant” has the meaning set forth in Section 10.6(b).
     “Payment Office” means the office of the Administrative Agent located at
115 South LaSalle Street, Chicago, Illinois 60603, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Percentage” means at any time for each Bank with a Commitment, the
percentage obtained by dividing such Bank’s Commitment by the Total Commitment,
provided that if the Total Commitment has been terminated, the Percentage of
each Bank shall be determined by dividing the percentage held by such Bank
(including through participation interests in Letter of Credit Outstandings and
Swing Loans), of the aggregate principal amount of all Loans and Letter of
Credit Outstandings.
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
     “Prime Rate” means the rate of interest announced or otherwise established
by the Administrative Agent from time to time as its Prime Rate.
     “Qualified Securitization Subsidiary” means a Subsidiary that is a special
purpose entity used in connection with a Qualified Securitization Transaction.
     “Qualified Securitization Transaction” means a securitization or other sale
or financing of credit card receivables.

-14-



--------------------------------------------------------------------------------



 



     “Qualifying Deposits” means deposits that are (i) insured by the U.S.
Federal Deposit Insurance Corporation and (ii) do not exceed the difference
between (A) the amount of seller’s interest and credit card receivables minus
(B) the allowance for doubtful accounts related to seller’s interest and credit
card receivables, in each case as shown on the consolidated balance sheet of the
Borrower and its Subsidiaries.
     “Quarterly Dates” has the meaning set forth in Section 2.6(a).
     “Redeemable Stock” means Capital Stock of the Borrower or any of its
Subsidiaries that is redeemable at the option of the holder thereof or that
constitutes preferred stock.
     “Refunded Swing Loans” has the meaning set forth in Section 2.1(c).
     “Refunding Date” has the meaning set forth in Section 2.1(d).
     “Refunding Swing Loan” has the meaning set forth in Section 2.1(c).
     “Regulation U” means Regulation U of the Board of Governors of the U.S.
Federal Reserve System, as in effect from time to time.
     “Required Banks” means Banks the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Revolving Loans and Percentages of
Swing Loans and Letter of Credit Outstandings) represent an amount greater than
50% of the sum of the Total Commitment (or after the termination thereof, the
sum of the total outstanding Revolving Loans and Percentages of Swing Loans and
Letter of Credit Outstandings at such time).
     “Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of “Eurocurrency
Liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).
     “Restricted Acquisition” means any acquisition, whether in a single
transaction or series of related transactions, by the Borrower or any one or
more of its Subsidiaries, or any combination thereof, of (i) all or a
substantial part of the assets, or all or any substantial part of a going
business or division, of any Person, whether through purchase of assets or
securities, by merger or otherwise, (ii) control of securities of an existing
corporation or other Person having ordinary voting power (apart from rights
accruing under special circumstances) to elect a majority of the board of
directors of such corporation or other Person or (iii) control of a greater than
50% ownership interest in any existing partnership, joint venture or other
Person).
     “Restricted Cash” means cash required by the Borrower and its Subsidiaries
to fund securitization spread accounts, cash collateral accounts relating to
securitization of credit card

-15-



--------------------------------------------------------------------------------



 



receivables, excess funding accounts relating to securitization of credit card
receivables and cash restricted to fund future Air Miles redemptions.
     “Restricted Cash Account” means the account on the consolidating balance
sheet of the Borrower related solely to redemption settlement assets of Loyalty
Management’s “Air Miles Program.”
     “Restricted Payment” means (i) any dividend or other distribution on any
shares of a Person’s (including any Credit Party’s) capital stock (except
dividends or distributions payable solely in shares of its capital stock and
except dividends and distributions payable to the Borrower or any of its
Subsidiaries) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of a Person’s (including any Credit
Party’s) capital stock or (b) any option, warrant or other right to acquire
shares of a Person’s capital stock (but not including (1) payments of principal,
premium (if any) or interest made pursuant to the terms of convertible debt
securities prior to conversion, (2) payments made to the Borrower or any of its
Subsidiaries, and (3) payments made solely in shares of (or solely out of the
net proceeds of a substantially concurrent issuance of) such Person’s (including
any Credit Party’s) capital stock or options, warrants or other rights to
acquire shares of such Persons’ (including any Credit Party’s) capital stock).
     “Revolving Loan” has the meaning set forth in Section 2.1(a).
     “Revolving Note” has the meaning set forth in Section 2.4(d).
     “Senior Leverage Ratio” means, at any time, the ratio of (x) all principal
amounts owing by the Borrower and its Subsidiaries pursuant to the terms of
(i) this Agreement or any other Credit Document and the Note Purchase Agreement
and all extensions, renewals, refinancings, refundings and replacements of any
of the foregoing, in whole or in part (in each case other than Subordinated
Debt), and (ii) any credit agreement, note purchase agreement, indenture or
other credit facility relating to Debt (in each case other than Subordinated
Debt) permitted by Section 5.15(viii) to (y) Consolidated Operating EBITDA of
the Borrower and its Subsidiaries for the twelve months then most recently
ended.
     “SPC” has the meaning set forth in Section 10.6(e).
     “Stated Amount” of each Letter of Credit means the maximum amount available
to be drawn thereunder (regardless of whether any conditions for drawing could
then be met).
     “Subordinated Debt” means subordinated Debt of the Borrower or any
Guarantor, provided that (i) such Debt shall be expressly subordinated in right
of payment to the Obligations in a manner reasonably acceptable to the
Administrative Agent and (ii) such Debt shall be unsecured and unguaranteed
other than guarantees issued by Guarantors which are subordinated in right of
payment to the obligations of such Guarantors hereunder pursuant to
subordination terms reasonably acceptable to the Administrative Agent.

-16-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
     “Swing Borrowing” means a Borrowing pursuant to subsection 2.1(b).
     “Swing Lender” means the Administrative Agent and any Bank which agrees in
its sole discretion, with the consent of the Administrative Agent and the
Borrower, to replace the Administrative Agent as the Swing Lender hereunder.
     “Swing Loan Commitment” means U.S. $50,000,000, as the same may be reduced
from time to time pursuant to Section 2.8.
     “Swing Loan Refund Amount” has the meaning set forth in subsection 2.1(c).
     “Swing Loans” has the meaning set forth in Section 2.1(b).
     “Swing Margin” means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix 1.
     “Swing Note” has the meaning set forth in Section 2.4(d).
     “Taxes” is defined in Section 8.4(a).
     “The Community Reinvestment Act” means The Community Reinvestment Act of
1977 (12 U.S.C. 2901 et seq.) as amended.
     “The Limited” means Limited Commerce Corp., a Delaware corporation and its
successors and assigns.
     “Total Capitalization Ratio” means, for any Person, the ratio of
(x) Consolidated Debt of such Person at such time to (y) the sum of
(i) Consolidated Debt of such Person at such time plus (ii) Consolidated Net
Worth of such Person at such time.
     “Total Commitment” means the aggregate amount of the Commitments of each of
the Banks.
     “Type” means the type of Loan determined according to the interest option
applicable thereto and the currency in which such Loan is denominated; i.e.,
whether a Base Rate Loan, a Canadian Base Rate Loan, a Euro-Dollar Loan, or a
Euro-Canadian Dollar Loan and whether advanced in U.S. Dollars or Canadian
Dollars.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination

-17-



--------------------------------------------------------------------------------



 



basis using the assumptions prescribed by the PBGC for purposes of Section 4044
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions), all determined as of the then most recent valuation date for
such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.
     “Unpaid Drawing” has the meaning set forth in Section 2A.4(a).
     “United States” means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.
     “U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars, the amount of U.S. Dollars which would be
realized by converting Canadian Dollars into U.S. Dollars at the exchange rate
quoted to the Administrative Agent at approximately 11:00 a.m. (London, England
time) two Business Days prior to the date on which a computation thereof is
required to be made, by major banks in the interbank foreign exchange market for
the purchase of U.S. Dollars for Canadian Dollars.
     “U.S. Dollar Loans” means and includes each Loan denominated in U.S.
Dollars.
     “U.S. Dollars” and “U.S. $” shall mean freely transferable lawful money of
the United States of America.
     “US Scheme License” means the Amended and Restated License to Use and
Exploit the Air Miles Scheme in the United States, dated July 24, 1998, between
Air Miles International Trading B.V. and the Borrower, as such agreement may be
amended from time to time.
     “US Trademark License” means the Amended and Restated License to Use the
Air Miles Trade Marks in the United States, dated July 24, 1998, between Air
Miles International Holdings B.V. and the Borrower, as such agreement may be
amended from time to time.
     “Voting Stock” of any Person means the equity interests of such Person that
are, under ordinary circumstances, entitled to vote in the election of the board
of directors or other persons performing similar functions of such Person.
     “Welsh, Carson, Anderson & Stowe Partnerships” means each Welsh, Carson,
Anderson & Stowe limited partnership, as constituted on the Effective Date, as
may be constituted in the future and any partner, partnership or Affiliate of
any of them and their respective successors and assigns.
     “WFNNB” means World Financial Network National Bank, a limited purpose
national banking association wholly owned by the Borrower.

-18-



--------------------------------------------------------------------------------



 



     “Wholly-Owned Subsidiary” means, as to any Person, any corporation or other
entity 100% of whose Voting Stock (other than director’s qualifying shares) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person.
     Section 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles in the United States as in effect from
time to time, applied on a basis consistent (except for changes concurred in by
the Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, (i) all
calculations of financial covenants and corresponding accounting terms shall
include for all periods covered thereby pro forma adjustments for the (x) actual
historical financial performance of and (y) identifiable cost savings associated
with providing data processing services to any entities acquired as permitted
under Section 5.21(b) and (ii) if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 5 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Banks wish to amend Article 5 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.
     Section 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same Type (subject to
Article 8) and, except in the case of Base Rate Loans or Canadian Base Rate
Loans, have the same initial Interest Period.
Article 2
The Credits
     Section 2.1. Commitments to Lend. (a) Revolving Loans. At any time on or
after the Effective Date and prior to the Maturity Date, each Bank with a
Commitment severally agrees, on the terms and conditions set forth in this
Agreement, to make loans (each a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower pursuant to this Section from time to time in
U.S. Dollars or Canadian Dollars in amounts such that the Original Dollar Amount
of all Revolving Loans made by such Bank to the Borrower at any one time
outstanding, when combined with such Bank’s Percentage of the U.S. Dollar
Equivalent of all Swing Loans and Letter of Credit Outstandings at such time,
shall not exceed the amount of its Commitment. The sum of the Original Dollar
Amount of all Revolving Loans denominated in Canadian Dollars plus the U.S.
Dollar Equivalent of all Swing Loans and Letter of Credit Outstandings
denominated in Canadian Dollars shall not exceed U.S. $50,000,000. Each
Borrowing under this Section (i) in U.S. Dollars shall be in an amount equal to
U.S. $5,000,000 or any larger multiple of U.S. $1,000,000 and (ii) in Canadian
Dollars shall be in an amount equal to Cdn $5,000,000

-19-



--------------------------------------------------------------------------------



 



or any larger multiple of Cdn $1,000,000 (except that in each case any such
Borrowing may be in the aggregate amount of the then unutilized Commitment) and
shall be made from the several Banks ratably in proportion to their respective
Commitments. Revolving Loans shall either be Base Rate Loans, Euro-Dollar Loans,
Canadian Base Rate Loans, or Euro-Canadian Dollar Loans. Within the foregoing
limits, the Borrower may borrow under this Section, prepay Revolving Loans to
the extent permitted by Section 2.10, and reborrow at any time prior to the
Maturity Date.
     (b) Swing Loans. From time to time on or after the Effective Date and prior
to the Maturity Date, the Swing Lender agrees, on the terms and conditions set
forth in this Agreement, to make loans (each a “Swing Loan” and, collectively,
the “Swing Loans”) to the Borrower pursuant to this Section 2.1(b) in amounts
such that (i) the U.S. Dollar Equivalent of Swing Loans made by the Swing Lender
to the Borrower does not at any time exceed the Swing Loan Commitment of the
Swing Lender and (ii) the sum of the Original Dollar Amount of all Revolving
Loans and U.S. Dollar Equivalent of all Swing Loans at such time, when added to
the U.S. Dollar Equivalent of all Letter of Credit Outstandings at such time,
does not exceed the Total Commitment. Each Borrowing under this Section 2.1(b)
shall be in a U.S. Dollar Equivalent of at least U.S. $5,000,000. Within the
foregoing limits, the Borrower may borrow under this Section 2.1(b), repay or,
to the extent permitted by Section 2.10, prepay Swing Loans and reborrow at any
time prior to the Maturity Date.
     (c) Refunding of Swing Loans with Syndicated Loans. Provided that no
condition described in Section 3.2 was knowingly waived by the Swing Lender with
respect to the making of such Swing Loan, the Swing Lender, at any time and from
time to time in its sole and absolute discretion, may on behalf of the Borrower
(which hereby irrevocably directs the Swing Lender to act on its behalf), on
notice given by the Swing Lender no later than 10:30 a.m. (Chicago, Illinois
time) on the proposed date of Borrowing for the Base Rate Loans, if such Swing
Loan is denominated in U.S. Dollars, or Canadian Base Rate Loans, if such Swing
Loan is denominated in Canadian Dollars, referred to below, request each Bank to
make, and each Bank hereby agrees to make, a Revolving Loan which shall be a
Base Rate Loan or Canadian Base Rate Loan, as applicable, (a “Refunding Swing
Loan”) under Section 2.1(a) in an amount (with respect to each Bank, its “Swing
Loan Refund Amount”) equal to such Bank’s Percentage of the aggregate principal
amount of such Swing Loans (the “Refunded Swing Loans”) outstanding on the date
of such notice, to repay the Swing Lender. Unless any of the events described in
Section 6.1(g) or (h) with respect to the Borrower shall have occurred and be
continuing or the Commitments shall have been terminated in full (in which case
the procedures of Section 2.1(d) shall apply), each Bank shall make such Base
Rate Loan or Canadian Base Rate Loan available to the Administrative Agent at
its Payment Office in immediately available funds, not later than 12:00 Noon
(Chicago, Illinois time), on the date of such notice. The Administrative Agent
shall pay the proceeds of such Base Rate Loans or Canadian Base Rate Loans, as
applicable, to the Swing Lender, which shall immediately apply such proceeds to
repay its Refunded Swing Loans. Effective on the day such Base Rate Loans or
Canadian Base Rate Loans, as applicable, are made, the portion of the Swing
Loans so paid shall no longer be outstanding as Swing Loans, shall no longer be
due as Swing Loans under the Swing Note held by the Swing Lender, and shall be
due as Base Rate Loans or Canadian Base Rate Loans, as applicable, under the
respective Revolving Notes issued to the Banks (including the Swing Lender) in
accordance with

-20-



--------------------------------------------------------------------------------



 



their respective ratable share of the Commitments. The Borrower authorizes the
Swing Lender to charge the Borrower’s accounts with the Administrative Agent (up
to the amount available in each such account) in order to immediately pay the
amount of such Refunded Swing Loans to the extent amounts received from the
Banks are not sufficient to repay in full such Refunded Swing Loans. The Swing
Lender agrees to give notice to the Borrower should it decide to refund Swing
Loans with Revolving Loans pursuant to this subsection 2.1(c); provided, that
such Swing Lender’s failure to give such notice (or any delay therein) does not
affect the validity or the effectiveness of such Notice of Borrowing or the
refunding of Swing Loans pursuant thereto.
     (d) Purchase of Participations in Swing Loans. Provided that no condition
described in Section 3.2 was knowingly waived by the Swing Lender with respect
to the making of such Swing Loan, if prior to the time Revolving Loans would
have otherwise been made pursuant to Section 2.1(c), one of the events described
in Section 6.1(g) or (h) with respect to the Borrower shall have occurred and be
continuing or the Commitments shall have been terminated in full, each Bank
shall, on the date such Base Rate Loans or Canadian Base Rate Loans, as
applicable, were to have been made pursuant to the notice referred to in
Section 2.1(c) (the “Refunding Date”), purchase an undivided participating
interest in the Swing Loans in an amount equal to such Bank’s Swing Loan Refund
Amount. On and after the Refunding Date, the related Swing Loan will accrue
interest as though such Swing Loan were a Base Rate Loan or Canadian Base Rate
Loan, as applicable. On the Refunding Date, each Bank shall transfer to the
Swing Lender, in immediately available funds, such Bank’s Swing Loan Refund
Amount, and upon receipt thereof such Bank shall be deemed to have purchased an
undivided participating interest in such Swing Loans as of such date of receipt,
in the Swing Loan Refund Amount of such Bank.
     (e) Payments on Participated Swing Loans. At any time after a Swing Lender
has received from any Bank such Bank’s Swing Loan Refund Amount pursuant to
Section 2.1(d) and such Swing Lender receives any payment on account of the
Swing Loans in which the Banks have purchased participations pursuant to
Section 2.1(d), such Swing Lender will promptly distribute to each such Bank its
ratable share (determined on the basis of the Swing Loan Refund Amounts of all
of the Banks) of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by such Swing Lender is required to be returned, such Bank
will return to such Swing Lender any portion thereof previously distributed to
it by such Swing Lender.
     (f) Obligations to Refund or Purchase Participations in Swing Loans
Absolute. Each Bank’s obligation to transfer the amount of a Base Rate Loan or
Canadian Base Rate Loan, as applicable, to the Swing Lender as provided in
Section 2.1(c) or to purchase a participating interest pursuant to
Section 2.1(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank, or any other Person may have
against the Swing Lender or any other Person, (ii) the occurrence or continuance
of a Default or the reduction of the Commitments, (iii) any adverse change in
the condition (financial or otherwise) of any Credit Party or Subsidiary of a
Credit Party or any other Person, (iv) any breach of this Agreement by a Credit
Party, any other Bank or any other Person or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

-21-



--------------------------------------------------------------------------------



 



     Section 2.2. Notice of Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) in respect of the
Borrowing of Loans, other than Swing Loans and Refunding Swing Loans, not later
than 11:00 a.m. (Chicago, Illinois time) on (w) the Business Day of the
Borrowing if such Borrowing is to be a Base Rate Borrowing, (x) the first
Business Day immediately preceding the date of the Borrowing if such Borrowing
is to be a Canadian Base Rate Borrowing, (y) the third Business Day immediately
preceding the date of the Borrowing if such Borrowing is to be a Euro-Dollar
Borrowing and (z) the fourth Business Day immediately preceding the date of the
Borrowing if such Borrowing is to be a Euro-Canadian Dollar Borrowing,
specifying:
     (i) the date of such Borrowing, which shall be a Business Day;
     (ii) what Type of Loans are to be borrowed and whether the Loans comprising
such Borrowing are to (i) be denominated in U.S. Dollars or Canadian Dollars,
and (ii) bear interest initially at the Base Rate or a Euro-Dollar Rate in the
case of a U.S. Dollar Borrowing or the Canadian Base Rate or a Euro-Canadian
Dollar Rate in the case of a Canadian Dollar Borrowing;
     (iii) in the case of a Euro-Dollar Rate Borrowing or a Euro-Canadian Dollar
Rate Borrowing, the duration of the initial Interest Period applicable thereto,
subject to the provisions of the definition of Interest Period and (x) in the
case of a Base Rate Borrowing, the date, if any, on which such Revolving Loan
will be converted to a Euro-Dollar Loan and (y) in the case of a Canadian Base
Rate Borrowing, the date, if any, on which such Loan will be converted to a
Euro-Canadian Dollar Loan; and
     (iv) the aggregate amount of such Borrowing.
     (b) The Borrower shall give the Swing Lender a Notice of Borrowing in
respect of Swing Loans not later than 1:00 p.m. (Chicago, Illinois time) on the
date of Borrowing of such Swing Loans (which shall be a Domestic Business Day),
specifying the amount of such Borrowing.
     (c) Refunding Swing Loans shall be made on the notice provided in
Section 2.1(e).
     Section 2.3. Notice to Banks Funding of Loans. (a) Upon receipt of a Notice
of Borrowing (other than a Swing Borrowing), the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower.
     (b) Not later than 1:30 p.m. (Chicago, Illinois time) on the date of each
Borrowing, each Bank shall make available its share of such Borrowing, in funds
immediately available to the Administrative Agent at its Payment Office. The
Swing Lender shall make the proceeds of its Swing Loan available to the Borrower
no later than 2:00 p.m. (Chicago, Illinois time) on the date requested. Unless
the Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the Borrower at the Payment Office.

-22-



--------------------------------------------------------------------------------



 



     (c) Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the cost to the Administrative Agent of funding the amount so
advanced by the Administrative Agent to fund such Bank’s Loan, as determined by
the Administrative Agent, and the interest rate applicable thereto pursuant to
Section 2.6 and (ii) in the case of such Bank, the Federal Funds Rate, or in the
case of a Loan denominated in Canadian Dollars, the cost to the Administrative
Agent of funding the amount so advanced by the Administrative Agent to fund such
Bank’s Loan, as determined by the Administrative Agent. If such Bank shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Loan included in such Borrowing for purposes of
this Agreement.
     Section 2.4. Evidence of Indebtedness. (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank from time to time, including the amounts of principal and interest payable
and paid to such Bank from time to time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Bank’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
     (d) Any Bank may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit B-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or B-2 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (the Revolving
Notes and the Swing Note being hereinafter referred to collectively as the
“Notes” and individually as a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Bank a Note payable to the order of such
Bank. Thereafter, the Loans evidenced by such Note or Notes and interest thereon
shall at all times (including after any assignment pursuant to Section 10.6) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 10.6, except to the extent

-23-



--------------------------------------------------------------------------------



 



that any such Bank or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
     Section 2.5. Maturity of Loans. Subject to the provisions of Section 2.8
and Article 6, the Commitment shall terminate and the principal amount of all
then outstanding Revolving Loans and Swing Loans, together with accrued interest
thereon, shall be due and payable in full on the Maturity Date.
     Section 2.6. Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made (or converted pursuant to Article 8) until it becomes due, at a rate per
annum equal to the Base Rate plus the Base Rate Margin for such day. Such
interest shall be payable quarterly in arrears on the last day of each March,
June, September, and December in each year (each, a “Quarterly Date”) and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on each date a Base Rate Loan is so converted. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.
     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
in the case of an Interest Period of six months, the date occurring three months
after the first day of such Interest Period.
     (c) Each Canadian Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made (or
converted pursuant to Article 8) until it becomes due, at a rate per annum equal
to the Canadian Base Rate plus the Canadian Base Rate Margin for such day. Such
interest shall be payable quarterly in arrears on each Quarterly Date and, with
respect to the principal amount of any Canadian Base Rate Loan converted to a
Euro-Canadian Dollar Loan, on each date a Canadian Base Rate Loan is so
converted. Any overdue principal of or interest on any Canadian Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to Canadian Base
Rate Loans for such day.
     (d) Each Euro-Canadian Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Canadian Dollar Margin
for such day plus the London Interbank Offered Rate applicable to such Interest
Period. Such interest shall be payable for each Interest Period on the last day
thereof and, in the case of an Interest Period of six months, the date occurring
three months after the first day of such Interest Period.
     (e) Any overdue principal of, or interest on, any Euro-Dollar Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such
day plus the average rate per annum (rounded

-24-



--------------------------------------------------------------------------------



 



upward, if necessary, to the next higher 1/100 of 1%) of the respective rates
per annum at which one day (or, if such amount due remains unpaid more than
three Business Days, then for such other period of time not longer than three
months as the Administrative Agent may select) deposits in U.S. Dollars in an
amount approximately equal to such overdue payment due to the Administrative
Agent is offered to the Administrative Agent in the London interbank market for
the applicable period determined as provided above (or, if the circumstances
described in clause (a) or (b) of Section 8.1 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such day)
and (ii) the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to such Loan at the date such payment was due.
     (f) Any overdue principal of, or interest on, any Euro-Canadian Dollar Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the higher of (i) the sum of 2% plus the Euro-Canadian Dollar
Margin for such day plus the average rate per annum (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the respective rates per annum at
which one day (or, if such amount due remains unpaid more than three Business
Days, then for such other period of time not longer than three months as the
Administrative Agent may select) deposits in Cdn Dollars in an amount
approximately equal to such overdue payment due to the Administrative Agent is
offered to the Administrative Agent in the London interbank market for the
applicable period determined as provided above (or, if the circumstances
described in clause (a) or (b) of Section 8.1 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such day)
and (ii) the sum of 2% plus the Euro-Canadian Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Loan at the date such
payment was due.
     (g) Each Swing Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Swing Loan is made until it becomes
due, at a rate per annum equal to, if denominated in U.S. Dollars, the Base Rate
and, if denominated in Canadian Dollars, the Canadian Base Rate, for such day
plus the Swing Margin. Such interest shall be payable on each Quarterly Date or,
if earlier, on the date such Swing Loan becomes due or its Refunding Date. Any
overdue principal of or interest on any Swing Loan shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the sum of 2%
plus the rate applicable to Swing Loans for such day.
     (h) The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
     (i) The Administrative Agent agrees to use its best efforts to furnish
quotations as contemplated by this Section. If the Administrative Agent is
unable to provide a quotation, the provisions of Section 8.1 shall apply.
     Section 2.7. Fees. (a) During the period from and including the Effective
Date to and including the date upon which the Total Commitment is terminated,
the Borrower shall pay to the Administrative Agent for the account of the Banks
with Commitments, ratably in proportion

-25-



--------------------------------------------------------------------------------



 



to their respective Commitments, a facility fee at the rate per annum equal to
the Applicable Facility Fee Percentage on the daily average Total Commitment,
whether or not in use; provided that if after the termination of the Commitments
any Revolving Loans, Swing Loans or Letters of Credit remain outstanding, then
such facility fee shall continue to accrue on the daily Original Dollar Amount
of such Revolving Loans and Swing Loans and U.S. Dollar Equivalent of such
Letter of Credit Outstandings. Accrued facility fees shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the
Commitments in their entirety; provided that any facility fees accruing after
the date on which the Commitments terminate shall be payable on demand.
     (b) The Borrower agrees to pay to the Administrative Agent for distribution
to each Bank with a Commitment (based on each Bank’s Percentage) a fee in
respect of each Letter of Credit issued hereunder (the “Letter of Credit Fee”),
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Euro-Dollar Margin for Revolving Loans
on the daily U.S. Dollar Equivalent of the Stated Amount of such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Date and on the first day after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding. While any
Event of Default exists or after acceleration, the Letter of Credit Fee shall be
increased by 2.0%; provided, however, that in the absence of acceleration, such
adjustment shall be made at the election of the Administrative Agent, acting at
the request or with the consent of the Required Banks, with written notice to
the Borrower.
     (c) The Borrower agrees to pay to each Letter of Credit Issuer, for its own
account, a fronting fee in respect of each Letter of Credit issued by such
Letter of Credit Issuer (the “Fronting Fee”), for the period from and including
the date of issuance of such Letter of Credit to and including the date of the
termination of such Letter of Credit, computed at a rate equal to 1/8th of 1%
per annum of the daily U.S. Dollar Equivalent of the Stated Amount of such
Letter of Credit. Accrued Fronting Fees shall be due and payable quarterly in
arrears on each Quarterly Date and upon the first day after the termination of
the Total Commitment upon which no Letters of Credit remain outstanding.
     (d) The Borrower agrees to pay, upon each drawing under, issuance of, or
amendment to, any Letter of Credit, such amount as shall at the time of such
event be the customary scheduled administrative charge which the applicable
Letter of Credit Issuer is generally imposing in connection with such occurrence
with respect to letters of credit.
     (e) The Borrower shall pay to the Administrative Agent such amounts as are
agreed to from time to time.
     Section 2.8. Termination or Reduction of Commitments.
     (a) Optional Reduction of Commitments. The Borrower may, upon at least five
Business Days’ notice to the Administrative Agent, (i) terminate the Total
Commitment at any time, if no Loans or Letters of Credit are outstanding at such
time or (ii) ratably reduce from time to time by an aggregate amount of U.S.
$5,000,000 or a larger multiple of U.S. $1,000,000 the

-26-



--------------------------------------------------------------------------------



 



aggregate amount of the Total Commitment in excess of the aggregate outstanding
Original Dollar Amount of the Revolving Loans, and the U.S. Dollar Equivalent of
the Swing Loans and Letter of Credit Outstandings. Any termination of the Total
Commitments below the Letter of Credit Commitment then in effect shall reduce
the Letter of Credit Commitment then in effect by like amount. Any termination
of the Total Commitments to an amount less than U.S. $50,000,000 shall reduce
the Swing Loan Commitment then in effect by like amount. Upon receipt of a
notice pursuant to this Section, the Administrative Agent shall promptly notify
each Bank of the contents thereof.
     (b) Mandatory Reduction of Commitments. The Total Commitment (and the
respective Commitment of each Bank) shall terminate on the Maturity Date.
     (c) Pro Rata Reduction. Each reduction to the Total Commitment pursuant to
this Section 2.8 shall be applied proportionately to reduce the Commitment of
each Bank.
     Section 2.9. Method of Electing Interest Rates for Loans. (a) The Loans
included in a Borrowing shall be the Type of Loan specified by the Borrower in
the applicable Notice of Borrowing given pursuant to Section 2.2. Thereafter,
the Borrower shall deliver a notice (a “Notice of Interest Period Election”) to
the Administrative Agent not later than 11:00 a.m. (Chicago, Illinois time) on
the third Business Day prior to (i) if such Borrowing was initially a Base Rate
Borrowing, the commencement of the first Interest Period with respect to the
conversion of such Base Rate Loan into a Euro-Dollar Loan specifying the
duration of such Interest Period, (ii) if such Borrowing was initially a
Canadian Base Rate Borrowing, the commencement of the first Interest Period with
respect to the conversion of such Canadian Base Rate Loan into a Euro-Canadian
Dollar Loan specifying the duration of such Interest Period, or (iii) at any
other time, the last day of the current Interest Period specifying the duration
of the additional Interest Period which is to commence. Each Interest Period
specified in a Notice of Interest Period Election shall comply with the
provisions of the definition of “Interest Period.” Notwithstanding the
foregoing, the Borrower may not elect to convert any Loan into, or continue any
Loan as, a Euro-Dollar Loan or Euro-Canadian Dollar Loan pursuant to any Notice
of Interest Period Election if at the time such notice is delivered an Event of
Default shall have occurred and be continuing.
     (b) Each Notice of Interest Period Election shall specify:
     (i) the Borrowing of Loans (or portion thereof) to which such notice
applies;
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
     (iii) if the Loans comprising such Borrowing are to be converted, the new
Type of Loans and, if the Loans being converted are to be Euro-Dollar Loans or
Euro-Canadian Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

-27-



--------------------------------------------------------------------------------



 



     (iv) if such Loans are to be continued as Euro-Dollar Loans or
Euro-Canadian Dollar Loans for an additional Interest Period, the duration of
such additional Interest Period.
     (c) Upon receipt of a Notice of Interest Period Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If no Notice of Interest Period Election is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that such Loan be continued as a Base Rate Loan or Canadian Base
Rate Loan, as applicable.
     (d) An election by the Borrower to change or continue the rate of interest
applicable to any Borrowing of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.2.
     Section 2.10. Optional Prepayments. (a) Subject, in the case of Euro-
Dollar Loans and Euro-Canadian Dollar Loans, to Section 2.13, the Borrower may,
upon at least one Business Day’s notice to the Administrative Agent, prepay any
Base Rate Loans or Canadian Base Rate Loans or, upon at least three Business
Days’ notice to the Administrative Agent, prepay any Euro-Dollar Loans or
Euro-Canadian Dollar Loans, in each case in whole at any time, or from time to
time in part, without premium or penalty, in amounts aggregating a U.S. Dollar
Equivalent of $5,000,000 or any larger multiple of a U.S. Dollar Equivalent of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Banks.
     (b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank with Loans outstanding of
the contents thereof and of such Bank’s ratable share (if any) of such
prepayment and such notice shall not thereafter be revocable by the Borrower.
     (c) The Borrower may elect to utilize the option set forth in
Section 2.11(c) in connection with any optional prepayment.
     Section 2.11. Mandatory Prepayments. (a) Requirements. If on any date the
sum of the aggregate outstanding Original Dollar Amount of Revolving Loans, U.S.
Dollar Equivalent of Swing Loans and the U.S. Dollar Equivalent of Letter of
Credit Outstandings exceeds the Total Commitment as then in effect, the Borrower
shall repay on such date the principal of Swing Line Loans, and, if no Swing
Loans are or remain outstanding, Revolving Loans in an aggregate amount equal to
such excess. If, after giving effect to the repayment of all outstanding Swing
Loans and Revolving Loans, the aggregate U.S. Dollar Equivalent of Letter of
Credit Outstandings exceeds the Total Commitment, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Banks, on such date an
amount in cash equal to such excess (up to the aggregate amount of the Letter of
Credit Outstandings at such time) and the Administrative Agent shall hold such
payment as security for the Obligations pursuant to a cash collateral agreement
to be entered into in form and substance reasonably satisfactory to the

-28-



--------------------------------------------------------------------------------



 



Administrative Agent (which shall permit certain investments in cash equivalents
reasonably satisfactory to the Administrative Agent, until the proceeds are
applied to the Obligations). Notwithstanding anything to the contrary contained
elsewhere in this Agreement, all then outstanding Loans shall be repaid in full
on the Maturity Date.
     (b) Application. With respect to each prepayment of Revolving Loans
required by Section 2.11(a), the Borrower may designate the Types of Loans which
are to be prepaid and the specific Borrowing or Borrowings pursuant to which
made, provided that (i) Euro-Dollar Loans and Euro-Canadian Dollar Loans may be
so designated for prepayment pursuant to this Section 2.11 only on the last day
of an Interest Period applicable thereto unless all Euro-Dollar Loans or
Euro-Canadian Dollar Loans, as applicable, with Interest Periods ending on such
date of required prepayment and all Base Rate Loans and Canadian Base Rate Loans
have been paid in full; (ii) if any prepayment of Euro-Dollar Loans or
Euro-Canadian Dollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
U.S. Dollar Equivalent of $5,000,000, such Borrowing shall be immediately
converted into Base Rate Loans or Canadian Base Rate Loan, as applicable; and
(iii) each prepayment of Revolving Loans pursuant to a Borrowing shall be
applied pro rata among such Revolving Loans. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs.
     (c) Cash Collateral to Avoid Breakage. Notwithstanding the provisions of
Section 2.11(b), if at any time a mandatory or voluntary prepayment of Loans
pursuant to Sections 2.10 or 2.11(a) above would result, after giving effect to
the procedures set forth above, in the Borrower incurring breakage costs as a
result of Euro-Dollar Loans or Euro-Canadian Dollar Loans being prepaid other
than on the last day of an Interest Period applicable thereto (the “Affected
Loans”), then the Borrower may in its sole discretion initially deposit a
portion (up to 100%) of the amounts that otherwise would have been paid in
respect of the Affected Loans with the Administrative Agent at its Payment
Office (which deposit must be equal in amount to the amount of the Affected
Loans not immediately prepaid) to be held as security for the obligations of the
Borrower hereunder pursuant to a cash collateral arrangement reasonably
satisfactory to the Administrative Agent and shall provide for investments
reasonably satisfactory to the Administrative Agent, with such cash collateral
to be directly applied upon the first occurrence (or occurrences) thereafter of
the last day of an Interest Period applicable to the relevant Loans (or such
earlier date or dates as shall be requested by the Borrower), to repay an
aggregate principal amount of such Loans equal to the Affected Loans not
initially prepaid pursuant to this sentence. Notwithstanding anything to the
contrary contained in the immediately preceding sentence, all amounts deposited
as cash collateral pursuant to the immediately preceding sentence shall be held
for the sole benefit of the Banks whose Loans would otherwise have been
immediately prepaid with the amounts deposited and upon the taking of any action
by the Administrative Agent or the Banks pursuant to the remedial provisions of
Article 6, any amounts held as cash collateral pursuant to this Section 2.11(c)
shall, subject to the requirements of applicable law, be immediately applied to
repay such Loans.
     Section 2.12. General Provisions as to Payments. (a) The Borrower shall
make each payment of principal of, and interest on, the Loans and of fees
hereunder (i) not later than

-29-



--------------------------------------------------------------------------------



 



12:00 Noon (Chicago, Illinois time) on the date when due, in immediately
available funds, to the Administrative Agent at its Payment Office, and
(ii) without any right to set-off, deduction or counterclaim by the Borrower.
All payments made hereunder shall be made (i) in the case of Obligations
denominated in U.S. Dollars, in U.S. Dollars in immediately available funds at
the place of payment, or (ii) in the case of Obligations denominated in Canadian
Dollars, in Canadian Dollars in immediately available funds at the place of
payment. The Administrative Agent will promptly distribute to each Bank its
ratable share of each such payment received by the Administrative Agent for the
account of the Banks. Whenever any payment of principal of, or interest on, the
Base Rate Loans, Canadian Base Rate Loans or of fees shall be due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day. Whenever any payment of principal of, or interest
on, the Euro-Dollar Loans or Euro-Canadian Dollar Loans shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate, in the case of U.S. Dollar Loans, or the CDOR Rate, in
the case of Canadian Dollar Loans.
     Section 2.13. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan or Euro-Canadian Dollar Loan or
any Euro-Dollar Loan or Euro-Canadian Dollar Loan is prepaid, converted or
becomes due (pursuant to Article 2, 6, or 8 or otherwise) on any day other than
the last day of an Interest Period applicable thereto, or if the Borrower fails
to borrow, prepay or continue any Euro-Dollar Loans or Euro-Canadian Dollar
Loans after notice has been given to any Bank in accordance with Section 2.2,
2.9, or 2.10, the Borrower shall reimburse each Bank within 15 days after demand
for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including, without limitation, any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue, provided that such
Bank shall have delivered to the Borrower a certificate as to the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.
     Section 2.14. Computation of Interest and Fees. Interest based on the Prime
Rate or Canadian Base Rate hereunder and fees hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including

-30-



--------------------------------------------------------------------------------



 



the first day but excluding the last day). All other interest shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day if and only if such
payment is made in accordance with the provisions of the first sentence of
Section 2.12(a)).
     Section 2.15. Regulation D Compensation. Each Bank may require the Borrower
to pay, contemporaneously with each payment of interest on the Euro-Dollar
Loans, additional interest on the related Euro-Dollar Loan of such Bank at a
rate per annum determined by such Bank up to but not exceeding the excess of (i)
(A) the London Interbank Offered Rate then in effect for such Loan divided by
(B) one minus the Reserve Percentage over (ii) such London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loan of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after the giving of such notice
and (y) shall notify the Borrower at least five Business Days prior to each date
on which interest is payable on the Euro-Dollar Loans of the amount then due it
under this Section. The Borrower’s obligations under this Section 2.15 are
limited as set forth in Section 8.6.
     Section 2.16. Increase in Commitment. Provided there exists no Default, the
Borrower on behalf of the Borrower and Guarantors may, on any Business Day after
the date hereof, without the consent of any Bank but with the written consent of
the Administrative Agent, each Letter of Credit Issuer and the Swing Lender
(which consents shall not be unreasonably withheld or delayed), increase the
aggregate amount of the Commitments by delivering a Commitment Amount Increase
Request at least five (5) Business Days prior to the desired effective date of
such increase (the “Commitment Amount Increase”) identifying an additional Bank
(or additional Commitment agreed to be made by any existing Bank) and the amount
of its Commitment (or additional amount of its Commitment); provided, however,
that any increase in the aggregate amount of the Commitments to an amount in
excess of U.S. $750,000,000 will require the approval of the Required Banks;
provided further that prior to approaching an additional Bank, the Borrower
shall have offered to the existing Banks the opportunity to increase their
respective Commitments. The effective date of the Commitment Amount Increase
shall be agreed upon by the Borrower and the Administrative Agent. Upon the
effectiveness thereof, each new Bank (or, if applicable, each existing Bank
which consented to an increase in its Commitment) shall advance Loans in an
amount sufficient such that after giving effect to its Loan each Bank shall have
outstanding its pro rata share of Loans. It shall be a condition to such
effectiveness that no Euro-Dollar Loans or Euro-Canadian Dollar Loans be
outstanding on the date of such effectiveness and that the Borrower shall not
have terminated any portion of the Commitment pursuant to Section 2.8 hereof.
The Borrower agrees to pay any out-of-pocket expenses of the Administrative
Agent relating to any Commitment Amount Increase. Notwithstanding anything
herein to the contrary, no Bank shall have any obligation to increase its
Commitment and no Bank’s Commitment shall be increased without its consent
thereto, and each Bank may at its option, unconditionally and without cause,
decline to increase its Commitment.

-31-



--------------------------------------------------------------------------------



 



Article 2A
Letters of Credit
     Section 2A.1. Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Effective Date and prior to
the thirtieth day immediately preceding the Maturity Date to issue a standby
letter of credit for the account of the Borrower in support of L/C Supportable
Obligations (each such letter of credit, a “Letter of Credit” and, collectively,
the “Letters of Credit”), and subject to and upon the terms and conditions set
forth herein such Letter of Credit Issuer agrees to issue from time to time,
irrevocable Letters of Credit in such form as may be approved by such Letter of
Credit Issuer and the Administrative Agent. Notwithstanding anything herein to
the contrary, those certain letters of credit issued for the account of the
Borrower by the Administrative Agent or the Administrative Agent’s affiliate and
listed on Schedule 2A.1 hereof (the “Existing Letters of Credit”) shall each
constitute a “Letter of Credit” herein for all purposes of this Agreement with
the Borrower as the applicant therefor, to the same extent, and with the same
force and effect as if the Existing Letters of Credit had been issued under this
Agreement at the request of the Borrower. Notwithstanding the foregoing, no
Letter of Credit Issuer shall be under any obligation to issue any Letter of
Credit if at the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Letter of
Credit Issuer from issuing such Letter of Credit or any requirement of law
applicable to such Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any governmental authority with
jurisdiction over such Letter of Credit Issuer shall prohibit, or request that
such Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Letter of Credit Issuer is not
otherwise compensated) not in effect on the Effective Date, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Letter of Credit Issuer as of the Effective Date and which such Letter of Credit
Issuer in good faith deems material to it;
     (ii) such Letter of Credit Issuer shall have received notice from the
Borrower or the Required Banks prior to the issuance of such Letter of Credit of
the type described in clause (v) of Section 2A.1(b); or
     (iii) the Administrative Agent or such Letter of Credit Issuer has received
notice from any Bank that it does not intend to participate in such Letter of
Credit pursuant to Section 2A.5, or any Bank has failed to participate in any
Letter of Credit issued hereunder, unless the Borrower and such Letter of Credit
Issuer shall have entered into arrangements reasonably satisfactory to such
Letter of Credit Issuer to eliminate the risk of such Bank’s failure to
participate in Letters of Credit (including cash collateralizing the amount of
such Bank’s obligation).

-32-



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued,
the U.S. Dollar Equivalent of the Stated Amount of which, when added to the U.S.
Dollar Equivalent of the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time, would exceed either (x) the Letter of
Credit Commitment or (y) when added to the aggregate Original Dollar Amount of
all Revolving Loans and U.S. Dollar Equivalent of the Swing Loans then
outstanding, the Total Commitment at such time; (ii) each Letter of Credit shall
have an expiry date occurring not later than one year after such Letter of
Credit’s date of issuance (although any Letter of Credit may be extendible
(whether automatically or otherwise) for successive periods of up to 12 months,
but not beyond the thirtieth day preceding the Maturity Date), on terms
reasonably acceptable to the respective Letter of Credit Issuer and in no event
shall any Letter of Credit have an expiry date occurring later than the
thirtieth day preceding the Maturity Date; (iii) each Letter of Credit shall be
denominated in U.S. Dollars or Canadian Dollars; (iv) each Letter of Credit
shall be payable only on a sight basis and upon conditions, if any, set forth
therein; and (v) no Letter of Credit Issuer shall issue any Letter of Credit
after it has received written notice from the Borrower or the Required Banks
that a Default exists until such time as such Letter of Credit Issuer shall have
received written notice of (x) rescission of such notice from the party or
parties originally delivering the same or (y) waiver of such Default by the
Required Banks.
     (c) Upon the occurrence of an event giving rise to the operation of
Section 2A.1(a)(iii), the Borrower shall have the right, if no Default then
exists, to replace such Bank (the “Replaced Bank”) with one or more other
Eligible Transferees (it being acknowledged that the Replaced Bank shall be
under no obligation to identify or secure the commitment of such Eligible
Transferee or assist in identifying or securing the commitment of such Eligible
Transferee), each of whom shall be reasonably acceptable to the Administrative
Agent (collectively, the “Replacement Bank”), provided that (i) at the time of
any replacement pursuant to this Section 2A.1(c), the Replacement Bank shall
enter into one or more Assignment and Assumption Agreements pursuant to
Section 10.6(c) (and with all fees payable pursuant to Section 10.6(c) to be
paid by the Replacement Bank) pursuant to which the Replacement Bank shall
acquire all of the Commitments and outstanding Loans of, and participations in
Letters of Credit by, the Replaced Bank and, in connection therewith, shall pay
to (x) the Replaced Bank in respect thereof an amount equal to the sum of
(I) the principal of, and all accrued interest on, all outstanding Loans of the
Replaced Bank, (II) all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Bank, together with all then unpaid interest with
respect thereto at such time and (III) all accrued, but theretofore unpaid, fees
to the Replaced Bank, (y) each Letter of Credit Issuer an amount equal to such
Replaced Bank’s Percentage of any Unpaid Drawing (which at such time remains an
Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Bank to such Letter of Credit Issuer and (z) the Swing Lender an amount
equal to such Replaced Bank’s Percentage of any Swing Loan to the extent such
amount was required to be but not theretofore funded by such Replaced Bank, and
(ii) all obligations of the Borrower due and owing to the Replaced Bank at such
time (other than those specifically described in clause (i) above in respect of
which the assignment purchase price has been, or is concurrently being paid)
shall be paid in full to such Replaced Bank concurrently with such replacement.
Upon the execution of the respective Assignment and Assumption Agreement, the
payments of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Bank, delivery to the Replacement Bank of the
appropriate Note or Notes

-33-



--------------------------------------------------------------------------------



 



executed by the Borrower, (i) the Replacement Bank shall become a Bank hereunder
and the Replaced Bank shall cease to constitute a Bank hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Bank and (ii) the Percentages of the Banks shall be
automatically adjusted at such time to give effect to such replacement.
Replacements pursuant to this Section 2A.1(c) shall only be effected by
assignments which otherwise meet the applicable requirements of Section 10.6(c).
     Section 2A.2. Minimum Stated Amount. The initial Stated Amount of each
Letter of Credit shall be not less than the U.S. Dollar Equivalent of $100,000
or such lesser amount as shall be reasonably acceptable to the respective Letter
of Credit Issuer.
     Section 2A.3. Letter of Credit Requests; Notices of Issuance; Reports.
(a) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the respective Letter of Credit
Issuer a written request (including by way of telecopier) prior to 12:00 Noon
(Chicago, Illinois time) at least three Business Days (or such shorter period as
may be acceptable to such Letter of Credit Issuer) prior to the proposed date
(which shall be a Business Day) of issuance (each a “Letter of Credit Request”),
which Letter of Credit Request shall include any other documents that such
Letter of Credit Issuer customarily requires in connection therewith.
     (b) The respective Letter of Credit Issuer shall, promptly after each
issuance of a Letter of Credit by it, give the Administrative Agent, each Bank
and the Borrower written notice of the issuance of such Letter of Credit,
accompanied, if requested, by a copy of the Letter of Credit or Letters of
Credit issued by it.
     Section 2A.4. Agreement to Repay Letter of Credit Drawings. (a) The
Borrower hereby agrees to reimburse the respective Letter of Credit Issuer, by
making payment to the Administrative Agent at the Payment Office (which funds
the Administrative Agent shall promptly forward to such Letter of Credit
Issuer), for any payment or disbursement made by such Letter of Credit Issuer
under any Letter of Credit issued by it (each such amount so paid or disbursed
until reimbursed, an “Unpaid Drawing”) immediately after, and in any event on
the date on which, the Borrower is notified by such Letter of Credit Issuer of
such payment or disbursement with interest on the amount so paid or disbursed by
such Letter of Credit Issuer, to the extent not reimbursed prior to 12:00 Noon
(Chicago, Illinois time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such Unpaid
Drawing is paid by the Borrower at a rate per annum which shall be the interest
rate applicable to Revolving Loans maintained as Base Rate Loans, if such Letter
of Credit is denominated in U.S. Dollars, or Canadian Base Rate Loans, if such
Letter of Credit is denominated in Canadian Dollars, as in effect from time to
time (plus an additional 2% per annum if not reimbursed by the third Business
Day after the date of such notice of payment or disbursement), such interest
also to be payable on demand. Each Letter of Credit Issuer shall provide the
Borrower prompt notice of any payment or disbursement made by it under any
Letter of Credit issued by it, although the failure of, or delay in, giving any
such notice shall not release or diminish the obligations of the Borrower under
this Section 2A.4(a) or under any other Section of this Agreement.

-34-



--------------------------------------------------------------------------------



 



     (b) The Borrower’s obligation under this Section 2A.4 to reimburse the
respective Letter of Credit Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against such Letter of Credit
Issuer, the Administrative Agent or any Bank, including, without limitation, any
defense based upon the failure of any payment under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such payment; provided,
however, that the Borrower shall not be obligated to reimburse any Letter of
Credit Issuer for any wrongful payment made by such Letter of Credit Issuer
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction) on the part of such Letter of Credit Issuer.
     Section 2A.5. Letter of Credit Participations. (a) Immediately upon the
issuance by any Letter of Credit Issuer of a Letter of Credit, such Letter of
Credit Issuer shall be deemed to have sold and transferred to each Bank with a
Commitment, and each such Bank (each an “L/C Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Bank’s Percentage, in such Letter of
Credit, each substitute letter of credit, each payment made thereunder and the
obligations of the Borrower under this Agreement with respect thereto (although
the Letter of Credit Fee shall be payable directly to the Administrative Agent
for the account of the Banks as provided in Section 2.7(c) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees)
and any security therefor or guaranty pertaining thereto. Upon any change in the
Commitments or Percentages of the Banks pursuant to Section 10.6(c), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings, there shall be an automatic adjustment to the participations pursuant
to this Section 2A.5 to reflect the new Percentages of the assigning and
assignee Bank or of all Banks, as the case may be.
     (b) In determining whether to pay under any Letter of Credit, the
respective Letter of Credit Issuer shall not have any obligation relative to the
L/C Participants other than to determine that any documents required to be
delivered under such Letter of Credit have been delivered and that they
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Letter of Credit Issuer
under or in connection with any Letter of Credit if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction) shall not create for such Letter of Credit Issuer any
resulting liability.
     (c) In the event that the respective Letter of Credit Issuer makes any
payment under any Letter of Credit and the Borrower shall not have reimbursed
such amount in full to such Letter of Credit Issuer pursuant to Section 2A.4(a),
such Letter of Credit Issuer shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each L/C Participant of such
failure, and each L/C Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such Letter of Credit Issuer, the amount
of such L/C Participant’s Percentage of such payment in the currency of such
payment and in same day funds; provided, however, that no L/C Participant shall
be obligated to pay to the Administrative

-35-



--------------------------------------------------------------------------------



 



Agent its Percentage of such unreimbursed amount for any wrongful payment made
by such Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence (as determined by
a court of competent jurisdiction) on the part of such Letter of Credit Issuer.
If the Administrative Agent so notifies any L/C Participant required to fund an
Unpaid Drawing under a Letter of Credit prior to 11:00 a.m. (Chicago, Illinois
time) on any Business Day, such L/C Participant shall make available to the
Administrative Agent for the account of the respective Letter of Credit Issuer
(which funds the Administrative Agent shall promptly forward to the Letter of
Credit Issuer) such Participant’s Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such L/C Participant
shall not have so made its Percentage of the amount of such Unpaid Drawing
available to the Administrative Agent for the account of such Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of such Letter of Credit Issuer, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such Letter of
Credit Issuer at the cost to the Administrative Agent of funding the amount so
advanced by the Administrative Agent to fund such Bank’s amount, as determined
by the Administrative Agent. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the respective Letter
of Credit Issuer its Percentage of any Unpaid Drawing under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the respective Letter
of Credit Issuer its Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no L/C Participant shall be responsible
for the failure of any other L/C Participant to make available to the
Administrative Agent for the account of such Letter of Credit Issuer such other
L/C Participant’s Percentage of any such payment.
     (d) Whenever the respective Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the L/C
Participants pursuant to clause (c) above, such Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant which has paid its Percentage thereof, in the applicable
currency, and in same day funds, an amount equal to such L/C Participant’s
Percentage of the principal amount thereof and interest thereon accruing at the
Federal Funds Rate, in the case of U.S. Dollars, or at the cost to the
Administrative Agent of funding the amount so advanced by the Administrative
Agent to fund such amount, as determined by the Administrative Agent after the
purchase of the respective participations, in the case of Canadian Dollars.
     (e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the respective Letter of Credit Issuer
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever (provided that no L/C Participant shall be required to make payments
resulting from the Letter of Credit Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction)) and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

-36-



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower or any of it Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the respective Letter of Credit Issuer, any Bank or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);
     (iii) any draft, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default.
     (f) To the extent the respective Letter of Credit Issuer is not indemnified
for same by the Borrower, the L/C Participants will reimburse and indemnify the
Letter of Credit Issuer, in proportion to their respective Percentages, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by such Letter
of Credit Issuer in performing its respective duties in any way relating to or
arising out of its issuance of Letters of Credit; provided that no L/C
Participant shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Letter of Credit Issuer’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction).
     Section 2A.6. Increased Costs. If at any time after the Effective Date, the
adoption or effectiveness of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the respective Letter
of Credit Issuer or any Bank with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against Letters of Credit issued by such
Letter of Credit Issuer or such Bank’s participation therein, or (ii) shall
impose on such Letter of Credit Issuer or any Bank any other conditions
affecting this Agreement, any Letter of Credit or such Bank’s participation
therein; and the result of any of the foregoing is to increase the cost to such
Letter of Credit Issuer or such Bank of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Letter of Credit Issuer or such Bank hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of

-37-



--------------------------------------------------------------------------------



 



or a change in the rate of taxes or similar charges), then, upon demand to the
Borrower by such Letter of Credit Issuer or such Bank (a copy of which notice
shall be sent by such Letter of Credit Issuer or such Bank to the Administrative
Agent), the Borrower shall pay to such Letter of Credit Issuer or such Bank such
additional amount or amounts as will compensate such Letter of Credit Issuer or
such Bank for such increased cost or reduction. A certificate submitted to the
Borrower by the respective Letter of Credit Issuer or such Bank, as the case may
be (a copy of which certificate shall be sent by such Letter of Credit Issuer or
such Bank to the Administrative Agent) setting forth the basis for the
determination of such additional amount or amounts necessary to compensate such
Letter of Credit Issuer or such Bank shall be conclusive and binding on the
Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish any of the Borrower’s obligations to
pay additional amounts pursuant to this Section 2A.6 upon the subsequent receipt
thereof. The Borrower’s obligations under this Section are limited as set forth
in Section 8.6.
Article 3
Conditions
     Section 3.1. Initial Borrowing. The obligations of the Banks to make the
initial Loans hereunder and of any Letter of Credit Issuer to issue the initial
Letter of Credit hereunder are subject to receipt by the Administrative Agent of
the following documents:
     (a) an opinion of counsel for the Credit Parties in a form reasonably
acceptable to the Administrative Agent and covering such matters relating to the
transactions contemplated hereby as the Administrative Agent or the Required
Banks may reasonably request;
     (b) all documents the Administrative Agent may reasonably request relating
to the corporate authority of each Credit Party which is a party hereto or any
other Credit Document and the validity of this Agreement and each other Credit
Document, all in form and substance reasonably satisfactory to the
Administrative Agent;
     (c) copies of this Agreement executed by the Borrower, each Guarantor and
each of the Banks;
     (d) the Administrative Agent shall have received fully executed copies of
the License Agreements; and
     (e) the Administrative Agent shall have received documentation, in form and
substance reasonably acceptable to the Administrative Agent, evidencing the
termination of the Existing Credit Agreements, the repayment of all obligations
owing thereunder (other than indemnities and similar obligations that
customarily survive termination of credit facilities) and the release of all
Liens granted in connection therewith.

-38-



--------------------------------------------------------------------------------



 



     The Administrative Agent shall promptly notify the Borrower and the Banks
of the satisfaction of the conditions set forth in this Section 3.1, and such
notice shall be conclusive and binding on all parties hereto.
     Section 3.2. Each Borrowing. The obligation of the Banks to make each Loan
hereunder and of any Letter of Credit Issuer to issue or amend each Letter of
Credit is subject at the time of such Loan or issuance or amendment of such
Letter of Credit to the satisfaction of the following conditions:
     (a) the satisfaction of the conditions set forth in Section 3.1;
     (b) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;
     (c) the fact that, immediately after any Borrowing of Loans, the aggregate
amount of all Loans made hereunder plus the Letter of Credit Outstandings will
not exceed the Total Commitments in effect;
     (d) the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing;
     (e) the fact that the representations and warranties of the Credit Parties
contained in this Agreement shall be true and correct in all material respects
on and as of the date of such Borrowing (other than representations and
warranties that relate to a specific date, which shall be true and correct in
all material respects as of such date); and
     (f) with respect to the transactions contemplated by the Credit Agreement,
each Credit Party shall have obtained any necessary consents, waivers,
approvals, authorizations, registrations, filings, licenses and notifications
(including, if necessary, qualifying to do business in, and qualifying under the
applicable consumer laws of, each jurisdiction where the applicable party is
then doing business, or is in the process of obtaining such qualification in
each jurisdiction where the applicable party is expected to be doing business
utilizing the proceeds of such Loan) and the same shall be in full force and
effect, except where the failure to obtain such consent, qualification or other
item could not reasonably be expected to have a material adverse effect on the
Borrower and its Subsidiaries, taken as a whole.
     Each Borrowing hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Borrowing as to the facts specified
in clauses (c), (d), (e) and (f) of this Section.
     No Bank shall have any obligation to make a Loan hereunder and no Letter of
Credit Issuer shall have any obligation to issue a Letter of Credit hereunder at
any time unless all conditions precedent have been satisfied before or at such
time. The conditions precedent are included for the exclusive benefit of the
Administrative Agent and the Banks. In the event that any one more Banks makes
available a Loan or any one or more Letter of Credit Issuers issues a

-39-



--------------------------------------------------------------------------------



 



Letter of Credit at the request of the Borrower notwithstanding that any one or
more of the conditions precedent thereto have not been satisfied in whole or in
part, such waiver shall not operate as to waive the right of the Administrative
Agent, the Banks and the Letter of Credit Issuers to require strict compliance
thereafter.
Article 4
Representations and Warranties
     The Borrower represents and warrants that:
     Section 4.1. Existence and Power. Each Credit Party is a corporation,
limited liability company, partnership or other organization, duly organized and
validly existing and, where applicable, in good standing under the laws of the
jurisdiction of its organization, and has all corporate or other powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
     Section 4.2. Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party (i) are within the corporate or other powers of
such Credit Party, (ii) have been duly authorized by all necessary corporate or
other action, (iii) require no action by or in respect of, or filing with, any
governmental body, agency or officials except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (iv) do not
contravene, or constitute a default under, (a) any provision of applicable law
or regulation or of the articles of association, the organizational certificate,
bylaws or other constitutional documents, as applicable, of such Credit Party or
(b) any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect and (v) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries. Neither the Borrower (or any of its directors or officers) nor any
Insured Subsidiary (or any of its directors or officers) is a party to, or
subject to, any agreement with, or specific directive or order issued by, any
federal or state bank or thrift regulatory authority which restricts the payment
of dividends by any Insured Subsidiary to the Borrower; and no action or
administrative proceeding is pending or, to the Borrower’s knowledge, threatened
against the Borrower or any Insured Subsidiary or any of their directors or
officers which seeks to impose any such restriction, in each case that could
reasonably be expected to have a Material Adverse Effect.
     Section 4.3. Binding Effect. This Agreement and the other Credit Documents
constitute valid and binding agreements of the Borrower and each other Credit
Party which is a party thereto, and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms.
     Section 4.4. Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2005, and the
related consolidated

-40-



--------------------------------------------------------------------------------



 



statements of income, retained earnings and cash flows for the fiscal year then
ended, reported on by Deloitte & Touche LLP, and the unaudited interim
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of June 30, 2006 and the related consolidated statements of income, retained
earnings and cash flows for the six months then ended, copies of which have been
delivered to each of the Banks, fairly present in all material respects the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
financial statements, to the absence of footnotes and to year end adjustments.
     (b) Since December 31, 2005 there has been no material adverse change in
the business, financial position or operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
     (c) Except as disclosed in the financial statements delivered pursuant to
Section 4.4(a) there were as of the Effective Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in aggregate, could reasonably be expected to have
a material and adverse effect on the Borrower or the Borrower and its
Subsidiaries taken as a whole. As of the Effective Date, the Borrower knows of
no basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not disclosed in the
financial statements delivered pursuant to Section 4.4(a) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or the Borrower and its Subsidiaries taken as a whole.
     Section 4.5. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity or enforceability of any Credit
Document.
     Section 4.6. Compliance with ERISA. To the best of the Borrower’s knowledge
after reasonable investigation: (a) Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

-41-



--------------------------------------------------------------------------------



 



     (b) Each Foreign Pension Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities. All material
contributions required to be made with respect to a Foreign Pension Plan have
been timely made. Neither the Borrower nor any of its Subsidiaries has incurred
any material obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan. The Borrower and its Subsidiaries do not maintain or
contribute to any Foreign Pension Plan the obligations with respect to which
could reasonably be expected to have a material adverse effect on the ability of
the Borrower or the Borrower and its Subsidiaries taken as a whole to perform
their obligations under the Credit Documents.
     Section 4.7. Environmental Matters. To the best of the Borrower’s knowledge
after reasonable investigation: Each of the Borrower and its Subsidiaries has
obtained all material environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted except for such permits,
licenses and other authorizations the failure to obtain, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each of such permits, licenses and authorizations is in full force and
effect and the Borrower and its Subsidiaries is in material compliance with the
terms and conditions thereof, and is also in material compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder
except for such failure to comply, individually or in the aggregate, as could
not reasonably be expected to result in a Material Adverse Effect. In addition,
no notice, notification, demand, request for information, citations, summons or
order has been issued, no complaint has been filed, no penalty has been assessed
and no investigation or review is pending or threatened by any governmental or
other entity with respect to any alleged failure by the Borrower or any of its
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of the Borrower or any of its Subsidiaries or with
respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any release of any Hazardous Substance generated or
handled by the Borrower or any of its Subsidiaries except for such matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There have been no environmental investigations,
studies, audits, tests, reviews or other analyses conducted by or that are in
the possession of the Borrower or any of its Subsidiaries in relation to any
site or facility now or previously owned, operated or leased by the Borrower or
any of its Subsidiaries which have not been made available to the Administrative
Agent and the Banks except for such matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.8. Taxes. The Borrower and its Subsidiaries have filed all United
States Federal and Canadian income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary, except such taxes, if any, as are being contested in good
faith and by appropriate proceedings. The charges, accruals and reserves on

-42-



--------------------------------------------------------------------------------



 



the books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
     Section 4.9. Subsidiaries. Each of the Borrower’s corporate Subsidiaries,
if any, is a corporation duly incorporated, validly existing and, where
applicable, in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
     Section 4.10. Investment Company. The Borrower is not an “investment
company” within the meaning of the U.S. Investment Company Act of 1940, as
amended.
     Section 4.11. Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified. The Borrower has
disclosed to the Banks in writing any and all facts which materially and
adversely affect or may affect (to the extent the Borrower can now reasonably
foresee), the business, operations or financial condition of the Borrower and
its Consolidated Subsidiaries, taken as a whole, or the ability of the Borrower
to perform its obligations under this Agreement or the other Credit Documents.
Article 5
Covenants
     The Borrower and each Guarantor, as the case may be, agree that, so long as
any Bank has any Commitment hereunder or any amount payable hereunder or under
any Note remains unpaid:
     Section 5.1. Information. The Borrower will deliver to each of the Banks:
     (a) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, cash flows, and changes in common
stockholders’ equity, each for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and certified by Deloitte & Touche
LLP or another independent public accounting firm of nationally recognized
standing;
     (b) as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of the Borrower, the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of

-43-



--------------------------------------------------------------------------------



 



the Borrower’s fiscal year ended at the end of such quarter, setting forth in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all certified (subject to normal
year-end adjustments and the absence of footnotes) to fairly present in all
material respects, such financial condition, and as to generally accepted
accounting principles and consistency by the treasurer or chief financial
officer of the Borrower;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the treasurer or
chief financial officer of the Borrower, (i) setting forth in reasonable detail
the calculations required to establish whether the Borrower was in compliance
with the requirements of Sections 5.11, 5.12, 5.13 and 5.14 and the current
outstanding balances of all Intercompany Notes as of the date of such financial
statements, and (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;
     (d) so long as not contrary to the then recommendations of the Financial
Accounting Standards Board, simultaneously with the delivery of each set of
financial statements referred to in clause (a) above, a statement of the
accounting firm which reported on such statements as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements;
     (e) within 45 days after the beginning of each fiscal year of the Borrower,
a budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of consolidated income, consolidated cash flows, and
consolidated balance sheets) prepared by the Borrower for each of the four
quarters of such fiscal year, accompanied by a statement of the treasurer or
chief financial officer of the Borrower to the effect that, to the best of such
officer’s knowledge, the budget is a reasonable estimate for the period covered
thereby;
     (f) within five days after any officer of any Credit Party obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the treasurer or chief financial officer of the Borrower setting forth the
details thereof and the action which the Borrower or such Credit Party is taking
or proposes to take with respect thereto;
     (g) promptly after the mailing thereof to the public shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
mailed;
     (h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower or any other Credit Party shall have filed with the
Securities and Exchange Commission;

-44-



--------------------------------------------------------------------------------



 



     (i) promptly upon discovery of the fact that any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan, Foreign Pension Plan or Multiemployer Plan or in respect of any
Benefit Arrangement or makes any amendment to any Plan, Foreign Pension Plan or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the treasurer
of the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower, the applicable Credit Party or the applicable member of the
ERISA Group is required or proposes to take;
     (j) to the extent permitted by applicable law, promptly upon the receipt or
execution thereof, (i) notice by the Borrower or any Insured Subsidiary that
(1) it has received a request or directive from any federal or state regulatory
agency which requires it to submit a capital maintenance or restoration plan
that restricts the payment of dividends by any Insured Subsidiary to the
Borrower or (2) it has submitted a capital maintenance or restoration plan to
any federal or state regulatory agency or has entered into a memorandum or
agreement with any such agency, in each case which plan, memorandum or agreement
restricts the payment of dividends by any Insured Subsidiary to the Borrower,
and (ii) copies of any such plan, memorandum, or agreement, unless disclosure is
prohibited by the terms thereof and, after the Borrower or such Insured
Subsidiary has in good faith attempted to obtain the consent of such regulatory
agency, such agency will not consent to the disclosure of such plan, memorandum,
or agreement to the Bank;
     (k) prompt notice if the Borrower, any Subsidiary or any other Credit Party
shall receive any notification from any governmental authority alleging a
violation of any applicable law or any inquiry which could reasonably be
expected to have a material adverse effect on the Borrower and the other Credit
Parties, taken as a whole;
     (l) prompt notice of any Person becoming a Material Subsidiary;

-45-



--------------------------------------------------------------------------------



 



     (m) prompt notice of the sale, transfer or other disposition of any
Material Asset of the Borrower, any Subsidiary or any other Credit Party to any
Person other than the Borrower, any Subsidiary or any other Credit Party other
than a sale, transfer or other disposition made in the ordinary course of
business;
     (n) prompt notice of any change in the senior management of the Borrower
and any change in the business assets, liabilities, financial condition or
operations of the Borrower, any Subsidiary or any other Credit Party which has
had or could reasonably be expected to have a material adverse effect on the
Borrower and the other Credit Parties, taken as a whole; and
     (o) from time to time such additional information regarding the financial
position or business of the Credit Parties and their Subsidiaries (including
non-financial information and examination reports and supervisory letters to the
extent permitted by applicable regulatory authorities) as the Administrative
Agent, at the request of any Bank, may reasonably request.
     Section 5.2. Payment of Obligations. Each Credit Party will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same (i) may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same or (ii) could not reasonably be expected to result in a
Material Adverse Effect.
     Section 5.3. Maintenance of Property; Insurance. (a) Each Credit Party will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.
     (b) Each Credit Party will, and will cause each Subsidiary to, maintain
(either in the name of the Borrower or in its own name) with financially sound
and responsible insurance companies, insurance on all their respective
properties in at least such amounts, against at least such risks and with such
risk retention as are usually maintained, insured against or retained, as the
case may be, in the same general area by companies of established repute engaged
in the same or a similar business and will furnish to the Banks, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.
     Section 5.4. Conduct of Business and Maintenance of Existence. Each Credit
Party will continue, and will cause each Subsidiary to continue, to engage in
business of the same general type as now conducted by such Credit Party, and
will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided, that nothing in this
Section 5.4 shall prohibit (i) a merger or consolidation which is otherwise
permitted by Section 5.7 or (ii) the termination of the corporate existence of
any Subsidiary if the Borrower in good faith determines that such

-46-



--------------------------------------------------------------------------------



 



termination is in the best interest of the Borrower and is not materially
disadvantageous to the Banks.
     Section 5.5. Compliance with Laws. Each Credit Party will comply, and cause
each Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (i) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (ii) to the extent that failure to
comply therewith could not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.6. Inspection of Property, Books and Records. The Credit Parties
will keep, and will cause each Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and will permit,
and will cause each Subsidiary to permit, representatives of any Bank, at such
Bank’s expense, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants, all at such reasonable times and as
often as may reasonably be desired.
     Section 5.7. Mergers and Sales of Assets. The Credit Parties will not
(x) consolidate or merge with or into any other Person or (y) sell, lease or
otherwise transfer, directly or indirectly, any substantial part of the assets
of any Credit Party and its Subsidiaries, taken as a whole, to any other Person;
except that the following shall be permitted, but in the case of clauses (a),
(c) and (d) below, only so long as no Default shall have occurred and be
continuing both before and after giving effect thereto: (a) (i) any Credit Party
may merge with or sell or otherwise transfer assets to the Borrower or any
Guarantor, (ii) any Person may be merged with or into any Credit Party pursuant
to an acquisition permitted by Section 5.21(b), provided that such Credit Party
is the surviving corporation of such merger and (iii) any Credit Party (other
than the Borrower) may be merged with or into any Person pursuant to an
acquisition permitted by Section 5.21(b), provided that if required by
Section 5.23 the surviving entity becomes a Guarantor at the time of such merger
pursuant to documentation reasonably acceptable to the Administrative Agent,
(b) the sale or other transfer of credit card receivables and related assets
pursuant to Qualified Securitization Transactions, (c) assets sold and leased
back in the normal course of the Borrower’s business and (d) sales, leases and
other transfers of assets in an aggregate amount which when combined with all
such other transactions under this clause (d) during the then current fiscal
year, represents the disposition of assets with an aggregate book value not
greater than 15% of Consolidated Total Assets of the Borrower calculated as of
the end of the immediately preceding fiscal year.
     Section 5.8. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower to finance the general corporate and
working capital needs of the Borrower and its Subsidiaries including, without
limitation, the refinancing of existing indebtedness and the financing of
Restricted Acquisitions. None of the proceeds of any Loan made hereunder will be
used, directly or indirectly, for the purpose, whether immediate,

-47-



--------------------------------------------------------------------------------



 



incidental or ultimate, of buying or carrying any “margin stock” within the
meaning of Regulation U.
     Section 5.9. Negative Pledge. Neither a Credit Party nor any Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:
     (a) Liens existing on the Effective Date and listed on Schedule 5.9 hereto;
     (b) any Lien existing on any asset of any Person at the time such Person
merges with or becomes a Subsidiary and not created in contemplation of such
event;
     (c) any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches only to such asset acquired and attaches concurrently with or
within 90 days after the acquisition thereof;
     (d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into a Credit Party or its Subsidiary and not
created in contemplation of such event, so long as such Lien does not attach to
any other asset of such Credit Party or its Subsidiaries;
     (e) any Lien existing on any asset prior to the acquisition thereof by a
Credit Party or a Subsidiary and not created in contemplation of such
acquisition;
     (f) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that the amount of such Debt is not increased
and is not secured by any additional assets;
     (g) Liens arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations, (ii) do not secure any obligation in an
amount exceeding U.S. $5,000,000 and (iii) do not in the aggregate materially
detract from the value of the assets secured or materially impair the use
thereof in the operation of such Credit Party or Subsidiary’s business;
     (h) Liens arising in connection with Qualified Securitization Transactions;
     (i) Liens securing Debt permitted under Section 5.15(iv) hereof;
     (j) Liens incurred or deposits or pledges made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other types of social security, (ii) to secure the payment or performance of
tenders, statutory or regulatory obligations, bids, leases, contracts (including
contracts to provide customer care services, billing services, transaction
processing services and other services), performance and return of money bonds
and other similar obligations, including letters of credit and bank guarantees
required or requested by the United States,

-48-



--------------------------------------------------------------------------------



 



any State thereof or any foreign government or any subdivision, department,
agency, organization or instrumentality of any of the foregoing in connection
with any contract or statute (exclusive of obligations for the payment of
borrowed money), or (iii) to cover anticipated costs of future redemptions of
awards under loyalty marketing programs; and
     (k) Liens not otherwise permitted by the foregoing clauses of this
Section 5.9 securing Debt in an aggregate principal or face amount at any date
not to exceed 20% of Consolidated Net Worth of the Borrower.
     In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Lien on a specified asset or group or
type of assets may include Liens on all improvements, additions and accessions
thereto and all products and proceeds thereof.
     Section 5.10. End of Fiscal Years and Fiscal Quarters. The Borrower shall
cause its fiscal year, and shall cause each of its Subsidiaries’ fiscal years,
to end on December 31 and shall cause its and each of its Subsidiaries’ fiscal
quarters to coincide with calendar quarters.
     Section 5.11. Maximum Total Capitalization Ratio. The Borrower will not
permit its Total Capitalization Ratio at any time to be more than 60%.
     Section 5.12. Senior Leverage Ratio. The Borrower shall not permit its
Senior Leverage Ratio at any time to exceed 2.75 to 1.00.
     Section 5.13. Interest Coverage Ratio. The Borrower will not permit its
Interest Coverage Ratio for any period of four consecutive fiscal quarters, as
determined for such four quarter period ending on the last day of any fiscal
quarter, to be less than 3.50 to 1.00.
     Section 5.14. Delinquency Ratio. The Borrower shall not permit the average
of the Delinquency Ratios for WFNNB for the most recently ended three
consecutive calendar months to exceed 4.5%.
     Section 5.15. Debt Limitation. The Borrower shall not, and shall not permit
any of its Subsidiaries, whether now existing or created in the future, to
create or retain any Debt other than (i) any Debt created or retained by the
Borrower or such Subsidiary on or before the Effective Date and extensions,
renewals, refinancings, refundings and replacements thereof, (ii) any Debt owed
to the Borrower or a Subsidiary by the Borrower or a Subsidiary, provided that
(A) all such loans shall be made in compliance with Section 5.21(a), and (B) all
such loans from the Borrower to a Subsidiary shall be made pursuant to and
evidenced by an Intercompany Note, (iii) issuances by Insured Subsidiaries of
certificates of deposit and other items to the extent no Default results
therefrom pursuant to the other covenants contained in this Article 5,
(iv) obligations of the Borrower or its Subsidiaries as lessee in respect of
leases of property which are capitalized in accordance with generally accepted
accounting principles and shown on the balance sheet of the Borrower and its
Subsidiaries, (v) loans and letter of credit reimbursement obligations
outstanding from time to time under this Agreement, (vi) Debt incurred by the
Borrower and its Subsidiaries in the nature of a purchase price adjustment in
connection with a permitted Restricted Acquisition, (vii) Debt (other than Debt
of the types

-49-



--------------------------------------------------------------------------------



 



described in clauses (iii) or (iv) of this Section 5.15) of any Person that is
acquired by the Borrower or any Subsidiary and becomes a Subsidiary or is merged
with or into the Borrower or any Subsidiary after the Effective Date and Debt
secured by an asset acquired by the Borrower or any Subsidiary after the
Effective Date, and, in each case, refinancings, renewals, extensions,
refundings and replacements thereof, if (A) such original Debt was in existence
on the date such Person became a Subsidiary or merged with or into the Borrower
or any Subsidiary or on the date that such asset was acquired, as the case may
be, (B) such original Debt was not created in contemplation of such Person
becoming a Subsidiary or merging with or into the Borrower or any Subsidiary or
such asset being acquired, as the case may be, and (C) immediately after giving
effect to the acquisition of such Person or asset by the Borrower or any
Subsidiary, as the case may be, no Default or Event of Default shall have
occurred and be continuing, including, without limitation, under Section 5.21(b)
of this Agreement, and (viii) Debt of the Borrower and its Subsidiaries in an
amount such that, after giving pro forma effect thereto and to the use of
proceeds thereof as contemplated by Sections 1.2 and 5.21(b)(i), Borrower shall
be in compliance with the covenants set forth in Sections 5.11, 5.12 and 5.13 of
this Agreement.
     Section 5.16. Capitalization of Insured Subsidiaries. The Borrower shall,
at all times, cause all Insured Subsidiaries to be “well capitalized” within the
meaning of U.S. 12 C.F.R. 208.43(b)(1) or any successor regulation and such
Insured Subsidiaries at no time be reclassified by any relevant agency as
anything other than “well capitalized.”
     Section 5.17. Restricted Payments; Required Dividends. (a) Other than
payments made in accordance with the terms of subsection (b) below, neither the
Borrower nor any of its Subsidiaries will declare or make any Restricted Payment
unless, after giving effect thereto, (i) the Senior Leverage Ratio calculated on
a pro forma basis would not exceed 2.50 to 1.00 and (ii) the aggregate of all
Restricted Payments made during such fiscal year does not exceed the Maximum
Annual Amount. For purposes of this section, the term “Maximum Annual Amount”
shall mean (i) $200,000,000 for the period from and including January 1, 2006
through and including December 31, 2006 and (ii) during each Annual Measurement
Period (as defined below) thereafter, an amount equal to the sum of (x) the
Maximum Annual Amount for the immediately preceding Annual Measurement Period
plus (y) if the Consolidated Operating EBITDA for the immediately preceding
Annual Measurement Period was greater than 110% of the Consolidated Operating
EBITDA for the second preceding Annual Measurement Period $50,000,000, and, if
not, zero. Notwithstanding the foregoing, the unused portion of the Maximum
Annual Amount not expended in the applicable fiscal year may be carried over for
use in the immediately succeeding fiscal year only. As used herein the term
“Annual Measurement Period” shall mean each period commencing on January 1 of a
calendar year and ending on December 31 of such calendar year.
     (b) The Borrower shall cause each Domestic Subsidiary (to the extent
permitted under any applicable law, rule or regulation, judgment, injunction,
order or decree of any governmental authority) to take all such necessary
corporate actions to declare cash dividends, payable to the shareholder of such
Subsidiary, in an aggregate amount, if any, equal to all amounts that are then
due and owing and remain outstanding after the date of payment therefor pursuant
to the terms of this Agreement.

-50-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if a Default or Event of Default exists, neither
the Borrower nor any of its Subsidiaries shall make any Restricted Payments to
any Person other than to the Borrower or any other Credit Party.
     Section 5.18. Equity Ownership, Limitation on Creation of Subsidiaries.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Subsidiary; provided that (A) the
Borrower and its Wholly-Owned Subsidiaries shall be permitted to establish or
create Wholly-Owned Subsidiaries so long as, in each case, (i) if such new
Subsidiary is a Material Subsidiary, written notice of the establishment or
creation thereof is given to the Administrative Agent promptly after such
establishment or creation as required pursuant to Section 5.1(l), and (ii) if
required by Section 5.23, such new Subsidiary promptly executes a Guarantor
Supplement to become a Guarantor pursuant to Article 9 (or similar document
satisfactory to the Administrative Agent) and (B) Subsidiaries may be acquired
to the extent such acquisition does not give rise to a Default hereunder so long
as the actions specified in preceding clause (A) shall be taken, and, to the
extent applicable, the Borrower complies with Section 5.21(b). In addition, each
new Subsidiary that is required to execute any Credit Document shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
of the type described in Section 3.1 as such new Subsidiary would have had to
deliver if such new Subsidiary were a Credit Party on the Effective Date.
     Section 5.19. Change of Business. The Borrower will not, and will not
permit any of its Subsidiaries to, materially alter the character of the
business of the Borrower and its Subsidiaries from that conducted on the
Effective Date.
     Section 5.20. Limitation on Issuance of Capital Stock. The Borrower will
not permit any of its Subsidiaries to issue any capital stock (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock, except (i) for transfers and
replacements of then outstanding shares of capital stock, (ii) for stock splits,
stock dividends and issuances which do not decrease the percentage ownership of
the Borrower or any of its Subsidiaries in any class of the capital stock of
such Subsidiary, (iii) to qualify directors to the extent required by applicable
law, (iv) for issuances by newly created or acquired Subsidiaries in accordance
with the terms of this Agreement, and (v) to the Borrower or a Subsidiary of the
Borrower.
     Section 5.21. Investments; Restricted Acquisition. (a) The Borrower shall
not, and shall not permit any Subsidiary to hold, make or acquire any Investment
in any Person other than:
     (i) Investments by the Borrower or its Subsidiaries in Persons which are
Guarantors;
     (ii) Investments by the Borrower or its Subsidiaries in Persons which are
Domestic Subsidiaries but not Guarantors; provided that, immediately after each
such Investment is made, the aggregate amount of such Investments then
outstanding (the amount of each such Investment being measured at the time such
Investment was made) (and without duplication of amounts subsequently invested
by the recipient thereof in

-51-



--------------------------------------------------------------------------------



 



another Domestic Subsidiary that is not a Guarantor) shall not exceed 5% of the
Borrower’s Consolidated Net Worth (measured at the time each such Investment is
made) plus the amount invested or committed to be invested on the Effective Date
as shown on Schedule 5.21, and in each case all amendments, restatements,
modifications, extensions, renewals, refinancings, refundings and replacements
of such Investments;
     (iii) Investments by the Borrower or its Subsidiaries in Foreign
Subsidiaries provided that, immediately after each such Investment is made, the
aggregate amount of such Investments then outstanding (the amount of each such
Investment being measured at the time such Investment was made) (and without
duplication of amounts subsequently invested by the recipient thereof in another
Foreign Subsidiary) shall not exceed 5% of the Borrower’s Consolidated Net Worth
(measured at the time each such Investment is made) plus the amount invested or
committed to be invested on the Effective Date as shown on Schedule 5.21, and in
each case all amendments, restatements, modifications, extensions, renewals,
refinancings, refundings and replacements of such Investments;
     (iv) Investments consistent with the investment policy attached hereto as
Schedule II;
     (v) Investments by Insured Subsidiaries as are necessary to comply with the
provisions of The Community Reinvestment Act;
     (vi) Investments consisting of credit card loans made by Insured
Subsidiaries pursuant to the terms of any applicable credit card accounts owned
by Insured Subsidiaries;
     (vii) Restricted Acquisitions permitted under Section 5.21(b);
     (viii) Investments in Insured Subsidiaries to the extent necessary in order
to maintain compliance with Section 5.16;
     (ix) Investments made in connection with Qualified Securitization
Transactions; and
     (x) any Investment not otherwise permitted by the foregoing clauses of this
Section if, immediately after such Investment is made or acquired, the aggregate
net book value of all Investments permitted by this clause (x) (measured at the
time each such Investment is made) does not exceed 5% of Consolidated Net Worth
of the Borrower.
     (b) The Borrower and its Subsidiaries may make Restricted Acquisitions so
long as:
     (i) the Borrower and its Subsidiaries shall be in compliance with all
provisions of this Agreement, including all financial covenants, both before and
after giving effect thereto, with such financial covenants to be calculated on a
pro forma basis as if such Restricted Acquisition had been consummated on the
first day of the then most recently ended period of twelve consecutive fiscal
months and giving effect to (x) the

-52-



--------------------------------------------------------------------------------



 



actual historical financial performance (including Consolidated Operating
EBITDA) of such acquired entity and (y) identifiable cost savings associated
with providing data processing services to such acquired entities as reasonably
approved by the Administrative Agent;
     (ii) the total consideration paid (including equity issued and Debt
assumed) in connection with any Restricted Acquisition of a Person which as a
result thereof does not become a Wholly-Owned Subsidiary of the Borrower shall
not exceed 10% of the Borrower’s Consolidated Net Worth calculated at the end of
the immediately preceding fiscal year;
     (iii) such Restricted Acquisition is not a Hostile Acquisition; and
     (iv) the Borrower complies with Section 5.18.
     Section 5.22. No Restrictions. Except as provided herein, the Borrower will
not, and will not permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Insured Subsidiary
to: (a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by the Borrower or any other Subsidiary,
(b) pay any indebtedness owed to the Borrower or any other Subsidiary, (c) make
loans or advances to the Borrower or any other Subsidiary or (d) transfer any of
its property to the Borrower or any other Subsidiary, except encumbrances and
restrictions of the types described below:
     (1) encumbrances and restrictions contained in this Agreement and the other
Credit Documents;
     (2) customary supermajority voting provisions and other customary
provisions with respect to the disposition or distribution of assets, each
contained in corporate charters, bylaws, stockholders’ agreements, limited
liability company agreements, partnership agreements, joint venture agreements
and other similar agreements;
     (3) encumbrances and restrictions required by law or by any regulatory
authority having jurisdiction over such Insured Subsidiary or any of their
businesses;
     (4) customary restrictions in agreements governing Liens permitted under
Section 5.9 provided that such restrictions relate solely to the property
subject to such Lien;
     (5) encumbrances and restrictions contained in any merger agreement or any
agreement for the sale or other disposition of an asset, including, without
limitation, the capital stock or other equity interest of a Subsidiary,
provided, that such restriction is limited to the asset that is the subject of
such agreement for sale or disposition and such disposition is made in
compliance with Section 5.7;

-53-



--------------------------------------------------------------------------------



 



     (6) encumbrances and restrictions contained in contracts (other than
relating to Debt) entered into in the ordinary course of business that do not,
in the aggregate, detract from the value of the property or assets of the
Borrower or any Subsidiary in any material manner (including, without
limitation, non-assignment provisions in leases and licenses);
     (7) encumbrances and restrictions contained in agreements governing Debt
permitted under Section 5.15; and
     (8) encumbrances and restrictions contained in any agreement or instrument,
capital stock or other equity interest that amends, modifies, restates, renews,
increases, supplements, refunds, replaces, extends or refinances any agreement,
instrument or capital stock or equity interest described in clauses (1)-(8) of
this Section, from time to time, in whole or in part, provided that the
encumbrances or restrictions set forth therein are not more restrictive than
those contained in the predecessor agreement, instrument or capital stock or
other equity interest.
     Section 5.23. Guarantors. The Borrower will (a) cause each Material
Domestic Subsidiary to execute this Agreement as a Guarantor (and from and after
the Effective Date cause each Material Domestic Subsidiary to execute and
deliver to the Administrative Agent, as promptly as possible, but in any event
within thirty (30) days after becoming a Material Domestic Subsidiary of the
Borrower, an executed Guarantor Supplement to become a Guarantor hereunder
(whereupon such Subsidiary shall become a “Guarantor” under this Agreement)),
and (b) deliver and cause each such Subsidiary to deliver corporate resolutions,
opinions of counsel, and such other corporate documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent; provided, however, that
upon the Borrower’s written request of and certification to the Administrative
Agent that a Subsidiary is no longer a Material Domestic Subsidiary, the
Administrative Agent shall release such Subsidiary from its duties and
obligations hereunder and under its Guarantor Supplement; provided, further,
that if such Subsidiary subsequently qualifies as a Material Domestic
Subsidiary, it shall be required to re-execute the Guarantor Supplement.
Notwithstanding the foregoing, the provisions of this Section 5.23 shall not be
applicable with respect to Insured Subsidiaries, Qualified Securitization
Subsidiaries and Subsidiaries of Foreign Subsidiaries, Insured Subsidiaries and
Qualified Securitization Subsidiaries.
Article 6
Defaults
     Section 6.1. Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal of any Loan or
Unpaid Drawing or shall fail to pay within 5 Business Days from the date due any
interest, any fees or any other amount payable hereunder;

-54-



--------------------------------------------------------------------------------



 



     (b) any Credit Party shall fail to observe or perform any covenant
contained in Article 5 (other than those contained in Sections 5.1 through 5.3
inclusive, Section 5.5, Section 5.6, Section 5.17(b) and Section 5.18);
     (c) any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to the applicable
Credit Party by the Administrative Agent at the request of the Required Banks;
     (d) any representation, warranty, certification or statement made by any
Credit Party in any Credit Document or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);
     (e) any Credit Party or any Subsidiary of any of them shall fail to make
any payment in respect of any Material Financial Obligations when due or within
any applicable grace period;
     (f) any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt of any Credit Party or any Subsidiary of a
Credit Party or enables (or, with the giving of notice or lapse of time or both,
would enable) the holder of such Debt or any Person acting on such holder’s
behalf to accelerate the maturity thereof;
     (g) any Credit Party, any Domestic Subsidiary or any Material Subsidiary of
any of them shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver (which for the purposes hereof
include a receiver and manager or an interim receiver), liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of, or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing or any
Insured Subsidiary that is a Material Subsidiary shall cease to be a federally
insured depositary institution, or a cease and desist order which is material
and adverse to the conduct of such Insured Subsidiary’s business or assets shall
be issued against the Borrower or any such Insured Subsidiary pursuant to
applicable federal or state law applicable to banks or thrifts;
     (h) an involuntary case or other proceeding shall be commenced against any
Credit Party, any Domestic Subsidiary or any Material Subsidiary of any of them
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall

-55-



--------------------------------------------------------------------------------



 



be entered against any Credit Party, any Domestic Subsidiary or any Material
Subsidiary of any of them under the federal bankruptcy laws as now or hereafter
in effect;
     (i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of U.S. $25,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of U.S. $25,000,000;
     (j) judgments or orders for the payment of money aggregating in excess of
U.S. $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries and such judgments or orders shall continue unsatisfied and
unstayed for a period of 30 days;
     (k) a Change of Control shall occur;
     (l) any Guarantor shall revoke its guaranty provided for in Article 9 of
this Agreement or assert that its guaranty provided for in Article 9 of this
Agreement is unenforceable or otherwise invalid except as permitted hereunder;
or
     (m) any License Agreement shall terminate or any arbitration or litigation
shall be commenced seeking termination thereof (except that any litigation or
arbitration commenced by a Person who is not a party to such License Agreement
shall not result in an Event of Default hereunder unless such action is not
stayed or dismissed within 60 days of the commencement thereof), or any party
shall assert any termination thereof, or any party to any License Agreement
shall default in any of its material obligations thereunder beyond the period of
grace (if any) therein provided, except for such terminations, arbitrations,
litigations, assertions or defaults which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Borrower terminate the Commitments and they shall thereupon terminate,
(ii) if requested by Banks holding more than 50% of the aggregate principal
amount of the Loans, by notice to the Borrower declare the Loans (together with
accrued interest thereon and any accrued but unpaid facility fee) to be, and the
Loans shall thereupon become, immediately due and payable without presentment,
demand, notice of acceleration, notice of intent to accelerate, protest or other
notice of any kind, all of which are hereby waived by the Borrower; provided,
that in the case of any of the Events of Default specified in clause 6.1(g) or
6.1(h) above with respect to the Borrower, without any

-56-



--------------------------------------------------------------------------------



 



notice to the Borrower or any other act by the Administrative Agent or the
Banks, the Commitments shall thereupon terminate and the Loans (together with
accrued interest thereon and any accrued but unpaid facility fee) shall become
immediately due and payable without presentment, demand, notice of acceleration,
notice of intent to accelerate, protest or other notice of any kind, all of
which are hereby waived by the Borrower and (iii) if requested by the Required
Banks: (x) terminate any Letter of Credit which may be terminated in accordance
with its terms; (y) direct the Borrower to pay (and the Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in clauses 6.1(g) and 6.1(h) in respect of the Borrower, it will pay)
to the Administrative Agent at its Payment Office such additional amounts of
cash, to be held as security for the Borrower’s reimbursement obligations in
respect of Letters of Credit then outstanding equal to the aggregate Stated
Amount of all Letters of Credit then outstanding; and (z) apply any cash
collateral held pursuant to this Agreement to repay the Obligations.
     Section 6.2. Notice of Default. (a) The Borrower shall comply with
Section 5.1(f).
     (b) The Administrative Agent shall give notice to the Borrower as provided
in Section 6.1(c) promptly upon being requested to do so by the Required Banks
and shall thereupon notify all the Banks thereof.
Article 7
The Agent
     Section 7.1. Appointment and Authorization. (a) Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.
     Section 7.2. Administrative Agent and Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent.
     Section 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.
     Section 7.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower and/or any
Guarantor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

-57-



--------------------------------------------------------------------------------



 



     Section 7.5. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
(or, when expressly required hereby, such different number of Banks required to
consent to or request such action or inaction) or (ii) in the absence of its own
gross negligence or willful misconduct. Neither the Administrative Agent nor any
of its affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any Borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or any Guarantor; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     Section 7.6. Indemnification. Each Bank shall, ratably in accordance with
its Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnities, gross negligence or willful misconduct) that such
indemnities may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnities hereunder.
     Section 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
     Section 7.8. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent, subject to the consent of the Borrower if no
Event of Default exists (such consent not to be unreasonably withheld). If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, subject to the consent of the

-58-



--------------------------------------------------------------------------------



 



Borrower if no Event of Default exists (such consent not to be unreasonably
withheld), which shall be a commercial bank organized under the laws of Canada
or the United States of America or of any State thereof and having a combined
capital and surplus of at least the U.S. Dollar Equivalent of U.S. $100,000,000.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent.
Article 8
Change in Circumstances
     Section 8.1. Basis for Determining Interest Rate Inaccurate or Unfair. If
on, or prior to, the first day of any Interest Period for a Euro-Dollar Loan or
Euro-Canadian Dollar Loan:
     (a) the Administrative Agent determines that deposits in U.S. Dollars or
Canadian Dollars (in the applicable amounts) are not being offered to the
Administrative Agent in the Euro-Dollar or Euro-Canadian Dollar market, as
applicable, for such Interest Period, or
     (b) Banks having 50% or more of the aggregate principal amount of the
affected Loans advise the Administrative Agent that the London Interbank Offered
Rate, as determined by the Administrative Agent, will not adequately and fairly
reflect the cost to such Banks of funding their Euro-Dollar Loans or
Euro-Canadian Dollar Loans, as applicable, for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or Euro-Canadian Dollar
Loans, as applicable, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans or Euro-Canadian Dollar Loans, as applicable, shall be
suspended and (ii) each outstanding Euro-Dollar Loan or Euro-Canadian Dollar
Loan, as applicable, shall be converted into a Base Rate Loan or Canadian Base
Rate Loan, as applicable, on the last day of the then current Interest Period
applicable thereto. Should either of the events set forth in subclause (a) or
(b) above occur, unless the Borrower notifies the Administrative Agent at least
two Business Days before the date of any Borrowing of Euro-Dollar Loans or
Euro-Canadian Dollar Loans, as applicable, for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing or Canadian Base Rate Borrowing,
as applicable.
     Section 8.2. Illegality. If, on or after the Effective Date, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or

-59-



--------------------------------------------------------------------------------



 



comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Euro-Dollar Lending Office or Euro-Canadian
Dollar Lending Office) with any request or directive (whether or not having the
force of law) of any such authority, central Bank or comparable agency shall
make it unlawful or impossible for any Bank (or its Euro-Dollar Lending Office
or Euro-Canadian Dollar Lending Office) to make, maintain or fund its
Euro-Dollar Loans or Euro-Canadian Dollar Loans and such Bank shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make Euro-Dollar
Loans or Euro-Canadian Dollar Loans, as applicable, or to convert outstanding
Loans into Euro-Dollar Loans or Euro-Canadian Dollar Loans, as applicable, shall
be suspended. Before giving any notice to the Administrative Agent pursuant to
this Section, such Bank shall designate a different Euro-Dollar Lending Office
or Euro-Canadian Dollar Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such notice is given, each Euro-Dollar Loan or
Euro-Canadian Dollar Loan, as applicable, of such Bank then outstanding shall be
converted to a Base Rate Loan or Canadian Base Rate Loan, as applicable, either
(a) on the last day of the then current Interest Period applicable to such Loan
if such Bank may lawfully continue to maintain and fund such Loan to such day or
(b) immediately if such Bank shall determine that it may not lawfully continue
to maintain and fund such Loan to such day.
     Section 8.3. Increased Cost and Reduced Return. (a) If on or after the
Effective Date, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement with respect to which
such Bank is entitled to compensation during the relevant Interest Period under
Section 2.15), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or the London interbank market any other condition
affecting its Loans, its Note or its obligation to make Loans and the result of
any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) of making or maintaining any Loan, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
increased cost or reduction.
     (b) If any Bank shall have determined that after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule

-60-



--------------------------------------------------------------------------------



 



or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
15 days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction.
     (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the Effective
Date, which will entitle such Bank to compensation pursuant to this Section and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.
     Section 8.4. Taxes. (a) For the purposes of this Section 8.4, the following
terms have the following meanings:
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
or the applicable Guarantor, as the case may be, pursuant to this Agreement or
under any Note, and all liabilities with respect thereto, excluding (i) in the
case of each Bank and the Administrative Agent, taxes imposed on its income,
receipts, capital and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Lending Office is
located and (ii) in the case of each Bank, any United States withholding tax
imposed on such payments but only to the extent that such Bank is subject to
United States withholding tax at the time such Bank first becomes a party to
this Agreement.
     “Other Taxes” means any present or future stamp or documentary taxes and
any other excise or property taxes, or similar charges or levies, which arise
from any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.
     (b) Any and all payments by the Borrower or the applicable Guarantor, as
the case may be, to or for the account of any Bank or the Administrative Agent
hereunder or under any Note shall be made without deduction for any Taxes or
Other Taxes; provided, that, if the Borrower or the applicable Guarantor, as the
case may be, shall be required by law to deduct any Taxes or

-61-



--------------------------------------------------------------------------------



 



Other Taxes from any such payments (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or the
applicable Guarantor, as the case may be, shall make such deductions, (iii) the
Borrower or the applicable Guarantor, as the case may be, shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower or the applicable
Guarantor, as the case may be, shall furnish to the Administrative Agent, at its
address referred to in Section 10.1, the original or a certified copy of a
receipt evidencing payment thereof.
     (c) The Borrower agrees to indemnify each Bank and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Bank or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be paid within 15
days after such Bank or the Administrative Agent (as the case may be) makes
demand therefor.
     (d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
and the Administrative Agent with Internal Revenue Service form W-8 BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Bank is entitled to benefits under an income tax
treaty to which the United States is a party which exempts the Bank from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Bank or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.
     (e) For any period with respect to which a Bank has failed to provide the
Borrower or the Administrative Agent with the appropriate form pursuant to
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes.
     (f) If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any

-62-



--------------------------------------------------------------------------------



 



such additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.
     Section 8.5. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro-Dollar Loans or Euro-Canadian Dollar Loans has been suspended pursuant to
Section 8.2 or (ii) any Bank has demanded compensation under Section 8.3 or 8.4
with respect to its Euro-Dollar Loans or Euro-Canadian Dollar Loans and the
Borrower shall, by at least five Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:
     (a) all Loans which would otherwise be made by such Bank as (or continued
as or converted into) Euro-Dollar Loans or Euro-Canadian Dollar Loans, as
applicable, shall instead be Base Rate Loans or Canadian Base Rate Loans, or
applicable (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans or Euro-Canadian Dollar Loans, as applicable,
of the other Banks); and
     (b) after each of its Euro-Dollar Loans or Euro-Canadian Dollar Loans, as
applicable, has been repaid (or converted to a Base Rate Loan), all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans or
Euro-Canadian Dollar Loans, as applicable, shall be applied to repay its Base
Rate Loans or Canadian Base Rate Loans, as applicable, instead.
If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan or
Canadian Base Rate Loans, as applicable, shall be converted into Euro-Dollar
Loans or Euro-Canadian Dollar Loans, as applicable, on the first day of the next
succeeding Interest Period applicable to the related Euro-Dollar Loans or
Euro-Canadian Dollar Loans, as applicable, of the other Banks.
     Section 8.6. Limitations on Reimbursement. (a) The Borrower shall not be
required to pay to any Bank reimbursement with regard to any costs or expenses
under Section 2.15, 2A.6 or Article 8 incurred more than 90 days prior to the
date of the relevant Bank’s demand therefor.
     (b) None of the Banks shall be permitted to pass through to the Borrower
charges and costs under Section 2.15 or 2A.6 or Article 8 on a discriminatory
basis (i.e., which are not also passed through by such Bank to other customers
of such Bank similarly situated where such customer is subject to documents
providing for such pass through).
     (c) If the obligation of any Bank to make a Euro-Dollar Loan or
Euro-Canadian Dollar Loan has been suspended under Section 8.2 or 8.5 for more
than three consecutive months, or any Bank has requested compensation under
Section 2.15 or 8.3, then the Borrower, provided no Default exists, shall have
the right, subject to the Administrative Agent’s prior written consent (such
consent not to be unreasonably withheld) and in accordance with Section 10.6(c),
to substitute a financial institution for such Bank. Such substitution shall
result in such financial institution acquiring such Bank’s rights, duties and
obligations hereunder and assuming such

-63-



--------------------------------------------------------------------------------



 



Bank’s Commitment hereunder. Upon such acquisition and assumption, the
obligations of the Bank subject thereto shall be discharged, such Bank’s
Commitment shall be reduced to zero, and such Bank shall cease to be obligated
to make further Loans.
Article 9
Performance and Payment Guaranty
     Section 9.1. Unconditional and Irrevocable Guaranty. (a) The Guarantors
hereby jointly and severally, unconditionally and irrevocably undertake and
agree with and for the benefit of the Administrative Agent and the Banks and
each of their respective permitted assignees (collectively, the “Beneficiaries”)
to cause the due payment, performance and observance by the Borrower and its
assigns of all of the Obligations, terms, covenants, conditions, agreements and
undertakings on the part of the Borrower, to be paid, performed or observed
under any Credit Document in accordance with the terms thereof including,
without limitation, any agreement of the Borrower to pay any amounts due with
respect to the Loans, under this Agreement or any other amounts due and owing
under any Credit Document together with all costs and expenses (including
without limitation reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Bank in enforcing its or their rights under this
Article 9 (all such Obligations, terms, covenants, conditions, agreements and
undertakings on the part of the Borrower to be paid, performed or observed by
the Borrower being collectively called the “Guaranteed Obligations”). In the
event that the Borrower shall fail in any manner whatsoever to pay, perform or
observe any of the Guaranteed Obligations when the same shall be required to be
paid, performed or observed under such Credit Document (after giving effect to
any cure period), then each of the Guarantors will itself jointly and severally
duly pay, perform or observe, or cause to be duly paid, performed or observed,
such Guaranteed Obligation, and it shall not be a condition to the accrual of
the obligation of any Guarantor hereunder to pay, perform or observe any
Guaranteed Obligation (or to cause the same to be paid, performed or observed)
that the Administrative Agent, the Banks or any of their permitted assignees
shall have first made any request of or demand upon or given any notice to any
Guarantor or to the Borrower or its successors or assigns, or have instituted
any action or proceeding against any Guarantor or the Borrower or its successors
or assigns in respect thereof. Notwithstanding anything to the contrary
contained in this Section 9.1 the obligations of the respective Guarantors
hereunder in respect of the Borrower are expressly limited to the Guaranteed
Obligations.
     (b) Irrevocability. The Guarantors each agree that its obligations under
this Agreement shall be joint and several and irrevocable. In the event that
under applicable law (notwithstanding the Guarantors’ agreement regarding the
joint and several and irrevocable nature of its obligations hereunder) any
Guarantor shall have the right to revoke its guaranty under this Agreement, this
Agreement shall continue in full force and effect as to such Guarantor until a
written revocation hereof specifically referring hereto, signed by such
Guarantor, is actually received by the Administrative Agent, delivered as
provided in Section 10.1 hereof. Any such revocation shall not affect the right
of the Administrative Agent or any other Beneficiary to enforce their respective
rights under this Agreement with respect to (i) any Guaranteed Obligation
(including any Guaranteed Obligation that is contingent or unmatured)

-64-



--------------------------------------------------------------------------------



 



which arose on or prior to the date the aforementioned revocation was received
by the Administrative Agent or (ii) any other Guarantor. If the Administrative
Agent, or its permitted assignees takes any action in reliance on this Agreement
after any such revocation by a Guarantor but prior to the receipt by the
Administrative Agent of said written notice, the rights of the Administrative
Agent, any other Beneficiary or such permitted assignee with respect thereto
shall be the same as if such revocation had not occurred.
     Section 9.2. Enforcement. The Administrative Agent and its permitted
assignees may proceed to enforce the obligations of the Guarantors under this
Agreement without first pursuing or exhausting any right or remedy which the
Administrative Agent or its permitted assignees may have against the Borrower,
any other Person or any collateral under the Credit Documents.
     Section 9.3. Obligations Absolute. To the extent permitted by law, the
applicable Guarantor will perform its obligations under this Agreement
regardless of any law now or hereafter in effect in any jurisdiction affecting
any of the terms of this Agreement or any document delivered in connection with
this Agreement or the rights of the Administrative Agent or its permitted
assignees with respect thereto. The obligations of each Guarantor under this
Agreement shall be absolute and unconditional irrespective of:
     (a) any lack of validity or enforceability or the discharge or
disaffirmance (by any Person, including a trustee in bankruptcy) of the
Guaranteed Obligations, the Loans, any Credit Document or any collateral or any
document, or any other agreement or instrument relating thereto;
     (b) any exchange, release, discharge or non-perfection of any collateral or
any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
     (c) any failure to obtain any authorization or approval from or other
action by, or to notify or file with, any governmental authority or regulatory
body required in connection with the performance of such obligations by the
Borrower or any Guarantor; or
     (d) any impossibility or impracticality of performance, illegality, force
majeure, any act of any government or any other circumstance which might
constitute a legal or equitable defense available to, or a discharge of, the
Borrower or any Guarantor, or any other circumstance, event or happening
whatsoever, whether foreseen or unforeseen and whether similar or dissimilar to
anything referred to above in this Section 9.3.
Each Guarantor further agrees that its obligations under this Agreement shall
not be limited by any valuation or estimation made in connection with any
proceedings involving the Borrower or any Guarantor filed under the U.S.
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”), whether pursuant to
Section 502 of the Bankruptcy Code or any other Section thereof. Each Guarantor
further agrees that the Administrative Agent shall be under no obligation to
marshall any assets in favor of or against or in payment of any or all of the
Guaranteed

-65-



--------------------------------------------------------------------------------



 



Obligations. Each Guarantor further agrees that, to the extent that a payment or
payments are made by or on behalf of the Borrower to the Administrative Agent,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to the Borrower, the estate, trustee, receiver or any other party
relating to the Borrower, including, without limitation, any Guarantor, under
any bankruptcy law, state, or federal law, common law or equitable cause then,
to the extent of such payment or repayment, the Guaranteed Obligations or part
thereof which had been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred. The obligations of any Guarantor
under this Agreement shall not be discharged except by performance as provided
herein.
     Section 9.4. Waiver. Each Guarantor hereby waives promptness, diligence,
notice of acceleration, notice of intent to accelerate, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations and any
Credit Document and any requirement that the Administrative Agent or its
permitted assignees exhaust any right or take any action against the Borrower,
any other Person or any collateral under the Credit Documents.
     Section 9.5. Subrogation. No Guarantor will exercise or assert any rights
which it may acquire by way of subrogation under this Agreement unless and until
all of the Guaranteed Obligations shall have been paid and performed in full. If
any payment shall be made to any Guarantor on account of any subrogation rights
at any time when all of the Guaranteed Obligations shall not have been paid and
performed in full each and every amount so paid will be held in trust for the
benefit of the Beneficiaries and forthwith be paid to the appropriate
Beneficiary in accordance with this Agreement and the appropriate Credit
Document, to be credited and applied to the Guaranteed Obligations to the extent
then unsatisfied, in accordance with the terms of this Agreement or any document
delivered in connection with this Agreement, as the case may be. In the event
(i) the Guarantors shall have satisfied any of the Guaranteed Obligations and
(ii) all of the Guaranteed Obligations shall have been paid and performed in
full, the Administrative Agent will, at the Guarantors’ request and expense,
execute and deliver to the Guarantors appropriate documents, without recourse
and without representation or warranty of any kind, necessary to evidence or
confirm the transfer by way of subrogation to the Guarantors of the rights of
the Beneficiaries or any permitted assignee, as the case may be, with respect to
the Guaranteed Obligations to which the Guarantors shall have become entitled by
way of subrogation, and thereafter the Beneficiaries and their respective
permitted assignees shall have no responsibility to the Guarantors or any other
person with respect thereof.
     Section 9.6. Survival. All covenants made by the Guarantors herein shall be
considered to have been relied upon by the Administrative Agent and the Banks
and shall survive regardless of any investigation made by the Administrative
Agent or any Bank or on the Administrative Agent’s behalf.
     Section 9.7. Guarantors’ Consent to Assigns. Each Bank may assign or
participate out all or any portion of its Commitment or the Loans in accordance
with Section 10.6 of this Agreement, and each Guarantor agrees to recognize any
such Assignee or participant as a successor and assignee of such Bank hereunder,
with all rights of such Bank hereunder.

-66-



--------------------------------------------------------------------------------



 



     Section 9.8. Continuing Agreement. Article 9 under this Agreement is a
continuing agreement and shall remain in full force and effect until all of the
Borrower’s Obligations have been satisfied in full.
     Section 9.9. Entire Agreement. Each Guarantor acknowledges and agrees that
the guarantee delivered by it hereunder is delivered free of any conditions and
no representations have been made to any Guarantor affecting the liability of
such Guarantor under its guarantee hereunder. Each Guarantor confirms and agrees
that the guarantee contained herein is in addition to and not in substitution
for any other guarantee held or which may hereafter be held by the
Administrative Agent or any Bank. The rights, remedies and benefits in this
Article 9 are cumulative and not in substitution for or exclusive of any other
rights or remedies or benefits which the Administrative Agent or the Banks may
otherwise have.
     Section 9.10. Application. All monies received by the Administrative Agent
or the Banks under the guarantee contained in this Article 9 may be applied
against such part or parts of the Guaranteed Obligations as the Administrative
Agent and the Banks may see fit and they shall at all times and from time to
time have the right to change any appropriation of monies received by it or them
and to reapply the same against any other part or parts of the Guaranteed
Obligations as it or they may see fit, notwithstanding any previous application
howsoever made.
Article 10
Miscellaneous
     Section 10.1. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of a Credit Party, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of any Bank or the Administrative Agent,
at its address or facsimile number set forth on the applicable Administrative
Questionnaire or (c) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article 2 or Article 8 shall not be effective until received.
     Section 10.2. No Waivers. No failure or delay by the Administrative Agent
or any Bank in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
     Section 10.3. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including fees
and disbursements of counsel

-67-



--------------------------------------------------------------------------------



 



for the Administrative Agent, in connection with the preparation and
administration of this Agreement and the other Credit Documents, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided, that no Indemnitee shall have the right
to be indemnified hereunder for (i) such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction or
(ii) for any loss asserted by another Indemnitee.
     Section 10.4. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks in accordance with their
Percentages; provided, that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness hereunder. Each Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
     Section 10.5. Amendment or Waiver, etc. Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Banks, provided that no such change, waiver, discharge or termination
shall, without the consent of each Bank, (i) extend the final scheduled maturity
of any Loan or Note, or reduce the rate of interest or fees or extend the time
of payment of interest or fees, or reduce the principal amount thereof (except
to the extent repaid in cash) (provided that any amendment or modification to
the financial definitions in this Agreement or to Section 2.14 shall not
constitute a reduction in the rate of interest or any fees for purposes of this
clause (i)),

-68-



--------------------------------------------------------------------------------



 



(ii) release a Guarantor from its Guaranty of the Obligations of the Borrower
(except in connection with the sale of a Subsidiary which is a Guarantor in
accordance with the terms of this Agreement or as otherwise provided in
Section 5.23), (iii) amend, modify or waive any provision of this Section 10.5,
(iv) reduce the percentage specified in the definition of Required Banks (it
being understood that, with the consent of the Required Banks, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Banks on substantially the same basis as the
extensions of Commitments are included on the Effective Date), (v) amend or
modify any provision of Section 10.6 to add any additional consent requirements
necessary to effect any assignment or participation thereunder or (vi) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement; provided, further, that no such change,
waiver, discharge or termination shall (v) without the consent of each Letter of
Credit Issuer amend, modify or waive any provision of Article 2A or alter its
rights or obligations with respect to Letters of Credit, (w) without the consent
of the Swing Lender amend, modify or waive any provision of Section 2.1(b)
through (f) or alter its rights or obligations with respect to Swing Loans,
(y) increase the Commitments of any Bank over the amount thereof then in effect
without the consent of such Bank (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or of a mandatory
reduction in the Total Commitments shall not constitute an increase of the
Commitment of any Bank, and that an increase in the available portion of any
Commitment of any Bank shall not constitute an increase of the Commitment of
such Bank), or (z) without the consent of the Administrative Agent, amend,
modify or waive any provision of Article 7 or any other provision as the same
relates to the rights or obligations of the Administrative Agent.
     Section 10.6. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Guarantor may assign or otherwise transfer any of their respective rights under
this Agreement without the prior written consent of all Banks.
     (b) Any Bank may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder, including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement except to the extent such amendment or waiver would
(i) extend the final scheduled maturity of any Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or of a mandatory reduction in the Total Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the

-69-



--------------------------------------------------------------------------------



 



participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Bank in respect of such
participation to be those set forth in the agreement executed by such Bank in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Bank had not sold such
participation. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).
     (c) Any Bank (or any Bank together with one or more other Banks) may
(A) assign all or a portion of its Commitments and related outstanding
Obligations hereunder to (i) its parent company and/or any affiliate of such
Bank which is at least 50% owned by such Bank or its parent company, (ii) to one
or more Banks or (iii) in the case of a Bank that is a fund that invests in bank
loans, any other fund that invests in bank loans and is managed or advised by
the same investment advisor of such Bank or by an Affiliate of such investment
advisor or (B) assign all, or, if less than all, a portion equal to at least
U.S. $5,000,000 in the aggregate for the assigning Bank or assigning Banks, of
such Commitments and related outstanding Obligations hereunder to one or more
Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Bank by execution of an Assignment and Assumption Agreement,
provided that, (i) at such time Schedule I shall be deemed modified to reflect
the Commitments of such new Bank and of the existing Banks, (ii) upon the
surrender of the relevant Notes by the assigning Bank (or, upon such assigning
Bank’s indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Bank and to the assigning Bank upon the request of such new Bank or
assigning Bank, such new Notes to be in conformity with the requirements of
Section 2.4 (with appropriate modifications) to the extent needed to reflect the
revised Commitments, (iii) the consent of the Administrative Agent, each Letter
of Credit Issuer and the Swing Lender shall be required in connection with any
assignment to an Eligible Transferee pursuant to clause (B) above (which consent
shall not be unreasonably withheld or delayed), (iv) so long as no Default or
Event of Default exists, the consent of the Borrower shall be required in
connection with any assignment to an Eligible Transferee pursuant to clause
(B) above (which consent shall not be unreasonably withheld or delayed), (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Bank, the payment of a non-refundable assignment fee of
U.S. $3,500, which fee shall not be subject to reimbursement from the Borrower,
and (vi) no such transfer or assignment will be effective until recorded by the
Administrative Agent. To the extent of any assignment pursuant to this
Section 10.6(c), the assigning Bank shall be relieved of its obligations
hereunder with respect to its assigned Commitments. At the time of each
assignment pursuant to this Section 10.6(c) to a Person which is not already a
Bank hereunder and which is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Bank shall, to the extent legally entitled to do so, provide
to the Borrower the appropriate Internal Revenue Service forms described in
Section 8.4(d).

-70-



--------------------------------------------------------------------------------



 



     (d) Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.
     (e) Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof relating to claims, if any, under
this Agreement. In addition, notwithstanding anything to the contrary contained
in this subsection (e), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Bank or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This section
may not be amended without the written consent of the SPC.
     (f) No assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made (i) with the Borrower’s prior written consent or
(ii) by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank
to designate a different Applicable Lending Office under certain circumstances
or (iii) at a time when the circumstances giving rise to such greater payment
did not exist.
     Section 10.7. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
     Section 10.8. Governing Law; Submission to Jurisdiction. (a) This Agreement
and each Note shall be governed by and construed in accordance with the laws of
the

-71-



--------------------------------------------------------------------------------



 



State of New York. The Borrower and Guarantors hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. The Borrower and Guarantors irrevocably
waive, to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
     (b) (i) If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due to a Bank in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, such
Bank could purchase the Original Currency with the Other Currency on the
Business Day preceding the day on which final judgment is given or, if permitted
by applicable law, on the day on which the judgment is paid or satisfied.
     (ii) The obligations of the Borrower in respect of any sum due in the
Original Currency from it to the Banks under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Banks of any sum
adjudged to be so due in the Other Currency, the Banks may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Banks in the Original Currency, the Borrower agrees,
as a separate obligation and notwithstanding the judgment, to indemnify the
Banks against any loss, and, if the amount of the Original Currency so purchased
exceeds the sum originally due to the Banks in the Original Currency, the Banks
shall remit such excess to the Borrower.
     Section 10.9. Counterparts; Integration; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such party) and each of the other conditions specified in Section 3.1
have been satisfied.
     Section 10.10. Waiver of Jury Trial. Each of the Borrower, the Agent and
the Banks hereby irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

-72-



--------------------------------------------------------------------------------



 



     Section 10.11. Limitation on Interest. It is the intention of the parties
hereto to comply with all applicable usury laws, whether now existing or
hereafter enacted. Accordingly, notwithstanding any provision to the contrary in
this Agreement, the other Credit Documents or any other document evidencing,
securing, guaranteeing or otherwise pertaining to indebtedness of the Borrower
to the Banks, in no contingency or event whatsoever, whether by acceleration of
the maturity of indebtedness of the Borrower to the Banks or otherwise, shall
the interest contracted for, charged or received by any Bank exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
fulfillment of any provisions of this Agreement, the other Credit Documents or
any other document evidencing, securing, guaranteeing or otherwise pertaining to
indebtedness of the Borrower to the Banks, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances any
Bank shall ever receive anything of value as interest or deemed interest by
applicable law under this Agreement, the other Credit Documents or any other
document evidencing, securing, guaranteeing or otherwise pertaining to
indebtedness of the Borrower to the Banks or otherwise an amount that would
exceed the highest lawful amount, such amount that would be excessive interest
shall be applied to the reduction of the principal amount owing in connection
with this Agreement or on account of any other indebtedness of the Borrower to
the Banks, and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal owing in connection with this Agreement
and such other indebtedness, such excess shall be refunded to the Borrower. In
determining whether or not the interest paid or payable with respect to
indebtedness of the Borrower to the Banks, under any specific contingency,
exceeds the maximum nonusurious rate permitted under applicable law, the
Borrower and the Banks shall, to the maximum extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the full term of such indebtedness so that the actual rate of interest on
account of such indebtedness does not exceed the maximum amount permitted by
applicable law, and/or (d) allocate interest between portions of such
indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by law. Notwithstanding the foregoing, if for any
period of time interest on any of the Borrower’s Obligations is calculated at
the maximum rate permissible under applicable law rather than the applicable
rate under this Agreement, and thereafter such applicable rate becomes less than
the maximum rate permissible under applicable law, the rate of interest payable
on the Borrower’s Obligations shall remain at the maximum rate permissible under
applicable law until the Banks have received the amount of interest which such
Banks would have received during such period on the Borrower’s Obligations had
the rate of interest not been limited to the maximum rate permissible under
applicable law during such period. The terms and provisions of this paragraph
shall control and supersede every other conflicting provision of this Agreement
and the other Credit Documents.
     Section 10.12. Currency Equivalent Generally. For the purposes of making
valuations or computations under this Agreement (but not for the purposes of the
preparation of any financial statements delivered pursuant hereto), and in
particular, without limitation, for purposes of valuations or computations under
Sections 2.15, 5.9(g), 5.15, 5.17 and 6.1(j), unless expressly provided
otherwise, where a reference is made to a U.S. Dollar amount, in order to
determine the

-73-



--------------------------------------------------------------------------------



 



amount of Canadian Dollars to be considered as the amount in U.S. Dollars, such
amount of Canadian Dollars shall be the U.S. Dollar Equivalent of such amount.
     Section 10.13. USA Patriot Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.
     Section 10.14. Confidentiality. Each of the Administrative Agent, the Banks
and the Letter of Credit Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.14, to (A) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any Subsidiary and
its obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.14 or (B) becomes available to the Administrative
Agent, any Bank or the Letter of Credit Issuer on a non-confidential basis from
a source other than the Borrower or any Subsidiary or any of their directors,
officers, employees or agents, including accountants, legal counsel and other
advisors, (i) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Loans or Commitments hereunder, or
(j) to entities which compile and publish information about the syndicated loan
market, provided that only basic information about the pricing and structure of
the transaction evidenced hereby may be disclosed pursuant to this subsection
(j). For purposes of this Section, “Information” means all information received
from the Borrower or any of the Subsidiaries or from any other Person on behalf
of the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or
any of their respective businesses including any information obtained pursuant
to the inspection rights contained in Section 5.6, other than any such
information that is available to the Administrative Agent, any Bank or the
Letter of Credit Issuer on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries or from any other Person on behalf of the
Borrower or any of the Subsidiaries.
[Signature Pages to Follow]

-74-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  Alliance Data Systems Corporation, as
  Borrower
 
           
 
  By   /s/ Robert P. Armiak              
 
      Name   Robert P. Armiak
 
           
 
      Title   SVP & Treasurer
 
           
 
      Address:   800 Tech Center Drive
 
          Gahanna, OH 43230
 
      Attention:   Treasurer
 
      Telephone:   (614) 729-4701
 
      Facsimile:   (614) 729-4899
 
                With a copy to:    
 
           
 
      Address:   17655 Waterview Parkway
 
          Dallas, TX 75252
 
      Attention:   General Counsel
 
      Telephone:   (972) 348-5677
 
      Facsimile:   (972) 348-5150
 
                ADS Alliance Data Systems, Inc., as a
   Guarantor
 
           
 
  By   /s/ Robert P. Armiak              
 
      Name   Robert P. Armiak 
 
           
 
      Title   SVP & Treasurer
 
           
 
      Address:   800 Tech Center Drive
 
          Gahanna, OH 43230
 
      Attention:   Treasurer
 
      Telephone:   (614) 729-4701
 
      Facsimile:   (614) 729-4899
 
                With a copy to:    
 
           
 
      Address:   17655 Waterview Parkway
 
          Dallas, TX 75252
 
      Attention:   General Counsel
 
      Telephone:   (972) 348-5677
 
      Facsimile:   (972) 348-5150

[Credit Agreement]
 S- 1

 



--------------------------------------------------------------------------------



 



                  Epsilon Marketing Services, LLC, as a
  Guarantor
 
           
 
  By   /s/ John W. Scullion               
 
      Name   John W. Scullion 
 
           
 
      Title   President 
 
           
 
      Address:   800 Tech Center Drive
 
          Gahanna, OH 43230
 
      Attention:   Treasurer
 
      Telephone:   (614) 729-4701
 
      Facsimile:   (614) 729-4899
 
                With a copy to:
 
           
 
      Address:   17655 Waterview Parkway
 
          Dallas, TX 75252
 
      Attention:   General Counsel
 
      Telephone:   (972) 348-5677
 
      Facsimile:   (972) 348-5150
 
                Epsilon Data Management, LLC, as a
  Guarantor
 
           
 
  By   /s/ Alan M. Utay               
 
      Name   Alan M. Utay 
 
           
 
      Title   Vice President 
 
           
 
      Address:   800 Tech Center Drive
 
          Gahanna, OH 43230
 
      Attention:   Treasurer
 
      Telephone:   (614) 729-4701
 
      Facsimile:   (614) 729-4899
 
                With a copy to:
 
           
 
      Address:   17655 Waterview Parkway
 
          Dallas, TX 75252
 
      Attention:   General Counsel
 
      Telephone:   (972) 348-5677
 
      Facsimile:   (972) 348-5150

[Credit Agreement]
 S- 2

 



--------------------------------------------------------------------------------



 



                  Alliance Data Foreign Holdings, Inc., as a
   Guarantor
 
           
 
  By   /s/ John W. Scullion          
 
      Name   John W. Scullion
 
     
 
 
      Title   President
 
     
 
 
      Address:   800 Tech Center Drive
 
          Gahanna, OH 43230
 
      Attention:   Treasurer
 
      Telephone:   (614) 729-4701
 
      Facsimile:   (614) 729-4899
 
                With a copy to:
 
           
 
      Address:   17655 Waterview Parkway
 
          Dallas, TX 75252
 
      Attention:   General Counsel
 
      Telephone:   (972) 348-5677
 
      Facsimile:   (972) 348-5150

[Credit Agreement]
 S- 3

 



--------------------------------------------------------------------------------



 



                  Bank of Montreal, as Administrative Agent,
     Letter of Credit Issuer and Swing Lender
 
           
 
  By   /s/ Mark W. Piekos          
 
      Name   Mark W. Piekos
 
           
 
      Title   Managing Director
 
           
 
                BMO Capital Markets Financing, Inc.
 
           
 
  By   /s/ Mark W. Piekos          
 
      Name   Mark W. Piekos
 
           
 
      Title   Managing Director
 
           

[Credit Agreement]
 S- 4

 



--------------------------------------------------------------------------------



 



                  SunTrust Bank
 
           
 
  By   /s/ Timothy M. O’Leary          
 
      Name   Timothy M. O’Leary
 
           
 
      Title   Director
 
           

[Credit Agreement]
 S- 5

 



--------------------------------------------------------------------------------



 



                  Bank of America, N.A.
 
           
 
  By   /s/ Allison W. Connally          
 
      Name   Allison W. Connally
 
           
 
      Title   Vice President
 
           

[Credit Agreement]
 S- 6

 



--------------------------------------------------------------------------------



 



                      Barclays Bank PLC      
 
               
 
  By   /s/ Alison McGuigan                  
 
      Name   Alison McGuigan                      
 
      Title   Associate Director                      

[Credit Agreement]

S- 7



--------------------------------------------------------------------------------



 



                      JPMorgan Chase Bank, N.A.      
 
               
 
  By   /s/ Mike Lister                  
 
      Name   Mike Lister                      
 
      Title   Managing Director                      

[Credit Agreement]

S- 8



--------------------------------------------------------------------------------



 



                      Union Bank of California, N.A.      
 
               
 
  By   /s/   Clifford F. Cho                  
 
      Name   Clifford F. Cho                      
 
      Title   Vice President                      

[Credit Agreement]

S- 9



--------------------------------------------------------------------------------



 



                      The Bank of New York      
 
               
 
  By   /s/   Burke Kennedy                  
 
      Name   Burke Kennedy                      
 
      Title   Vice President                      

[Credit Agreement]

S- 10



--------------------------------------------------------------------------------



 



                      Credit Suisse, Cayman Islands Branch    
 
               
 
  By   /s/   Alain Daoust                  
 
      Name   Alain Daoust                      
 
      Title   Director                      
 
               
 
  By   /s/   Denise L. Alvarez                  
 
      Name   Denise L. Alvarez                      
 
      Title   Associate                      

[Credit Agreement]

S- 11



--------------------------------------------------------------------------------



 



                      Fifth Third Bank (Central Ohio)      
 
               
 
  By   /s/   Brent M. Jackson                  
 
      Name   Brent M. Jackson                      
 
      Title   Vice President                      

[Credit Agreement]

S- 12



--------------------------------------------------------------------------------



 



                      Huntington National Bank      
 
               
 
  By   /s/   Frederick G. Hadley                  
 
      Name   Frederick G. Hadley                      
 
      Title   Senior Vice President                      

[Credit Agreement]

S- 13



--------------------------------------------------------------------------------



 



                      Greenwich Capital Markets, Inc., as   agent
     for the Royal Bank of Scotland PLC    
 
               
 
  By   /s/ Diane Ferguson              
 
      Name   Diane Ferguson                  
 
      Title   Managing Director                  

[Credit Agreement]

S- 14



--------------------------------------------------------------------------------



 



                      US Bank National Association      
 
               
 
  By   /s/ Kevin S. McFadden              
 
      Name   Kevin S. McFadden                  
 
      Title   Vice President                  

[Credit Agreement]

S- 15



--------------------------------------------------------------------------------



 



                      Wachovia Bank, National Association      
 
               
 
  By   /s/ Karin E. Samuel              
 
      Name   Karin E. Samuel                      
 
      Title   Vice President                  

[Credit Agreement]

S- 16



--------------------------------------------------------------------------------



 



                      Bank Hapoalim B.M.      
 
               
 
  By   /s/ James P. Surless              
 
      Name   James P. Surless                  
 
      Title   Vice President                      
 
               
 
  By   /s/ Charles McLaughlin              
 
      Name   Charles McLaughlin                      
 
      Title   Senior Vice President                      

[Credit Agreement]

S- 17



--------------------------------------------------------------------------------



 



                      Bear Stearns Corporate Lending, Inc.      
 
               
 
  By   /s/ Victor Bulzacchelli              
 
      Name   Victor Bulzacchelli                  
 
      Title   Vice President                  

[Credit Agreement]

S- 18



--------------------------------------------------------------------------------



 



Pricing Schedule
     “Euro-Canadian Dollar Margin” means, (i) for any day during the period from
the Effective Date through but excluding the first Start Date (as defined below)
to occur on or about September 30, 2006, 0.50% per annum and (ii) from and after
the first day of any fiscal quarter of the Borrower beginning on or about
September 30, 2006 (the “Start Date”) to and including the last day of such
fiscal quarter, the applicable percentage per annum set forth below in the
appropriate row under the column corresponding to the Borrower’s Senior Leverage
Ratio as calculated for the last day of the fiscal quarter of the Borrower ended
immediately prior to such Start Date; provided that at all times during which
financial statements have not been delivered when required pursuant to Section
5.1(a) or (b), as the case may be, the Euro-Canadian Dollar Margin shall be as
set forth below under the column heading “Level III.”
     “Euro-Dollar Margin” means, (i) for any day during the period from the
Effective Date through but excluding the first Start Date (as defined below) to
occur on or about September 30, 2006, 0.50% per annum and (ii) from and after
the first day of any fiscal quarter of the Borrower beginning on or about
September 30, 2006 (the “Start Date”) to and including the last day of such
fiscal quarter, the applicable percentage per annum set forth below in the
appropriate row under the column corresponding to the Borrower’s Senior Leverage
Ratio as calculated for the last day of the fiscal quarter of the Borrower ended
immediately prior to such Start Date; provided that at all times during which
financial statements have not been delivered when required pursuant to Section
5.1(a) or (b), as the case may be, the Euro-Dollar Margin shall be as set forth
below under the column heading “Level III.”
     “Base Rate Margin” means 0%.
     “Canadian Base Rate Margin” means 0%.
     “Swing Margin” means 0%.
     “Applicable Facility Fee Percentage” means, (i) for any day during the
period from the Effective Date through but excluding the first Start Date (as
defined below) to occur on or about September 30, 2006, 0.10% per annum and
(ii) from and after the first day of any fiscal quarter of the Borrower
beginning on or about September 30, 2006 (the “Start Date”) to and including the
last day of such fiscal quarter, the applicable percentage per annum set forth
below in the appropriate row under the column corresponding to the Borrower’s
Senior Leverage Ratio as calculated for the last day of the fiscal quarter of
the Borrower ended immediately prior to such Start Date; provided that at all
times during which financial statements have not been delivered when required
pursuant to Section 5.1(a) or (b), as the case may be, the Applicable Commitment
Fee Percentage shall be as set forth below under the column heading “Level III.”
Appendix i

 



--------------------------------------------------------------------------------



 



                          Status   Level I   Level II   Level III
Senior Leverage Ratio
    <1.50       ³1.50<2.00       ³2.00  
Euro-Dollar Margin and Euro-Canadian Dollar Margin
    0.50 %     0.75 %     1.00 %
Applicable Facility Fee Percentage
    0.10 %     0.l5 %     0.20 %

2